EXECUTION COPY

PURCHASE AND SALE AGREEMENT

between

SOUTHERN UNION COMPANY

and

UGI CORPORATION

Dated as of January 26, 2006

1

TABLE OF CONTENTS

Page

         
ARTICLE I. DEFINITIONS
    1  
Section 1.1. Certain Defined Terms
    1  
Section 1.2. Other Defined Terms
    9  
ARTICLE II. PURCHASE AND SALE
    11  
Section 2.1. Purchase and Sale of Assets and Stock
    11  
Section 2.2. Assumed Liabilities
    11  
Section 2.3. Retained Liabilities
    12  
Section 2.4. Condition on Assignment or Assumption of Contracts and Rights
    13  
Section 2.5. Settlement of Intercompany Accounts
    13  
ARTICLE III. PURCHASE PRICE
    13  
Section 3.1. Purchase Price
    13  
Section 3.2. Adjustment to Estimated Purchase Price
    14  
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER
    15  
Section 4.1. Organization, Existence and Qualification
    15  
Section 4.2. Authority Relative to this Agreement and Binding Effect
    15  
Section 4.3. Governmental and Other Required Consents
    16  
Section 4.4. Availability of Funds
    16  
Section 4.5. Filings
    16  
Section 4.6. Brokers
    16  
Section 4.7. Litigation
    16  
Section 4.8. Independent Investigation
    16  
Section 4.9. Investment Intent; Investment Experience; Restricted Securities
    17  
Section 4.10. PUHCA
    17  
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF SELLER
    17  
Section 5.1. Organization, Existence and Qualification
    17  
Section 5.2. Authority Relative to this Agreement and Binding Effect
    18  
Section 5.3. Governmental and Other Required Consents
    18  
Section 5.4. Capitalization of the Subsidiaries; Title to Stock
    18  
Section 5.5. Title to Assets; Encumbrances
    19  
Section 5.6. Financial Statements
    19  
Section 5.7. Compliance with Legal Requirements; Governmental Permits
    20  
Section 5.8. Legal Proceedings; Outstanding Orders
    20  
Section 5.9. Taxes
    20  
Section 5.10. Intellectual Property
    21  
Section 5.11. Personal Property
    21  
Section 5.12. Material Contracts
    21  
Section 5.13. Employee Benefit Matters
    21  
Section 5.14. Environmental Matters
    22  
Section 5.15. Absence of Certain Changes or Events
    23  
Section 5.16. Regulatory Matters
    23  
Section 5.17. Brokers
    24  
Section 5.18. Disclaimer
    24  
Section 5.19. Insurance
    24  
Section 5.20. Absence of Undisclosed Liabilities
    25  
Section 5.21. Sufficiency of Assets
    25  
Section 5.22. PUHCA
    25  
ARTICLE VI. COVENANTS
    25  
Section 6.1. Covenants of Seller
    25  
Section 6.2. Covenants of Buyer
    27  
Section 6.3. Governmental Filings
    28  
Section 6.4. Seller Marks
    29  
Section 6.5. Acknowledgment by Buyer
    30  
Section 6.6. Transition Plan
    30  
Section 6.7. Purchase of Leased Assets
    31  
Section 6.8. Meter Reading
    31  
Section 6.9. Insurance
    31  
Section 6.10. Rick of Loss
    32  
Section 6.11. Rate Matters
    33  
Section 6.12. Outstanding Payments and Bank Accounts
    33  
Section 6.13. Preparation of Audited Financial Statements of the Business
    33  
Section 6.14. Collective Bargaining Agreement
    34  
ARTICLE VII. CONDITIONS PRECEDENT
    34  
Section 7.1. Seller’s Conditions Precedent to Closing
    34  
Section 7.2. Buyer’s Conditions Precedent to Closing
    35  
ARTICLE VIII. CLOSING
    36  
Section 8.1. Closing
    36  
ARTICLE IX. TERMINATION
    37  
Section 9.1. Termination Rights
    37  
Section 9.2. Limitation on Right to Terminate; Effect of Termination
    38  
ARTICLE X. EMPLOYEE MATTERS
    38  
Section 10.1. Employee Agreement
    38  
ARTICLE XI. TAX MATTERS
    38  
Section 11.1. Purchase Price Allocation
    38  
Section 11.2. Cooperation with Respect to Like-Kind Exchange
    39  
Section 11.3. Transaction Taxes
    39  
Section 11.4. Real and Personal Property Taxes
    40  
Section 11.5. Other Taxes
    40  
Section 11.6. Straddle Period
    40  
Section 11.7. Cooperation on Tax Matters
    41  
ARTICLE XII. INDEMNIFICATION
    41  
Section 12.1. Indemnification by Seller
    41  
Section 12.2. Indemnification by Buyer
    42  
Section 12.3. Limitations on Seller’s Liability
    42  
Section 12.4. Limitation on Buyer’s Liability
    44  
Section 12.5. Claims Procedure
    44  
Section 12.6. Exclusive Remedy
    45  
Section 12.7. Waiver and Release
    45  
ARTICLE XIII. GENERAL PROVISIONS
    46  
Section 13.1. Expenses
    46  
Section 13.2. Notices
    46  
Section 13.3. Assignment
    47  
Section 13.4. Successor Bound
    47  
Section 13.5. Governing Law
    47  
Section 13.6. Cooperation
    47  
Section 13.7. Construction of Agreement
    48  
Section 13.8. Publicity
    48  
Section 13.9. Waiver
    48  
Section 13.10. Parties in Interest
    49  
Section 13.11. Section and Paragraph Headings
    49  
Section 13.12. Amendment
    49  
Section 13.13. Entire Agreement
    49  
Section 13.14. Counterparts
    49  
Section 13.15. Severability
    49  
Section 13.16. Consent to Jurisdiction
    50  

2

LIST OF EXHIBITS

     
Exhibit 6.6
  Transition Services
Exhibit 10.1
  Employee Agreement

LIST OF SCHEDULES

     
Schedule 1.1(a)
  Base Statement
Schedule 1.1(b)
  Certain Excluded Assets
Schedule 2.2
  Assumed Proceedings
Schedule 2.3(b)
  Other Matters
Schedule 4.3
  Buyer’s Governmental and Other Required Consents
Schedule 5.2
  Seller’s Authority
Schedule 5.3
  Seller’s Governmental and Other Required Consents
Schedule 5.5
  Encumbrances
Schedule 5.6
  Financial Statements
Schedule 5.7
  Compliance with Legal Requirements; Governmental Permits
Schedule 5.8
  Legal Proceedings; Outstanding Orders
Schedule 5.9
  Taxes
Schedule 5.10
  Intellectual Property
Schedule 5.12
  Material Contracts
Schedule 5.13
  Employee Matters
Schedule 5.14
  Environmental Matters
Schedule 5.15
  Absence of Certain Changes or Events
Schedule 5.16
  Regulatory Matters
Schedule 5.17
  Brokers
Schedule 5.19
  Seller’s Insurance
Schedule 5.20
  Absence of Undisclosed Liabilities
Schedule 5.21
  Sufficiency of Assets
Schedule 6.1
  Conduct of the Business Prior to the Closing Date
Schedule 6.2(c)
  Seller Guarantees and Surety Instruments
Schedule 6.7
  Leased Assets

3

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the 26th day
of January, 2006, by and between SOUTHERN UNION COMPANY, a Delaware corporation
(“Seller”), and UGI CORPORATION, a Pennsylvania corporation (“Buyer”).
Capitalized terms used herein shall have the meanings ascribed to them in
Article I, unless otherwise provided.

W I T N E S S E T H :

WHEREAS, Seller or the Subsidiary owns all of the Assets and Seller owns all of
the capital stock of the Subsidiary; and

WHEREAS, Buyer desires to purchase, and Seller desires to sell, the Assets owned
by Seller and the capital stock of the Subsidiary, subject in all respects to
the provisions of this Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I.

DEFINITIONS



      Section 1.1. Certain Defined Terms.

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Article I (such definitions to be equally applicable to
both the singular and plural forms of the terms defined):

“Affiliates” or “Affiliated Entities” — shall have the following meaning:
entities shall be deemed “Affiliated” as to each other to the extent (i) one of
the entities directly or indirectly controls the other, or the direct or
indirect control of one of the entities is exercised by the officers, directors,
stockholders, or partners of the other entity (whether or not such persons
exercise such control in their capacities as officers, directors, stockholders,
or partners) or (ii) is deemed to be an Affiliate under existing statutes or
regulations of the SEC.

“Assets” — means all of the assets, property and interests of every type and
description, real, personal or mixed, tangible and intangible, owned by Seller,
directly or indirectly through the Subsidiary, and relating primarily to the
Business, other than the Excluded Assets.

“Assumed Environmental Liabilities” — means all Environmental Liabilities of
Seller or the Subsidiary relating to the Business or the Assets, whether arising
or relating to the period before or after the Closing, other than the Retained
Environmental Liabilities.

“Base Statement” — means the statement as to the Working Capital of the Business
as of September 30, 2005 set forth in Schedule 1.1(a).

“Business” — means the Business conducted in Pennsylvania by Seller and the
Subsidiary (other than the business conducted by PEI Power Corporation and
Seller’s corporate and shared service activities conducted in Pennsylvania),
including:

(a) the regulated and non-regulated gas distribution business conducted in
Pennsylvania by Seller through PG Energy and the provision of related services
and products and the engagement in related activities, including agreements as
to appliances and other equipment in Pennsylvania by Seller through PG Energy;
and

(b) all activities conducted by PG Energy Services, Inc., including the
equipment servicing business.

“Business Day” — means any day that is not a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close.

“CERCLA” — means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. section 9601 et seq.), as amended.

“Claim Notice” — means a written notice of a claim given by a party seeking
indemnification pursuant to the terms of this Agreement that specifies in
reasonable detail the nature of the Losses and the estimated amount of such
Losses.

“Confidentiality Agreement” — means that certain confidentiality agreement dated
as of January 13, 2006, between Buyer and Seller.

“Consent” — means any approval, consent, ratification, waiver, clearance or
other authorization from any Person.

“Contract” — means any agreement, contract, document, instrument, obligation,
promise or undertaking (whether written or oral) that is legally binding,
including Easements.

“Current Assets” — means the current Assets (other than Excluded Assets) of the
Business as reflected in the categories set forth on the Base Statement as of
the relevant date of determination and prepared in accordance with
Schedule 1.1(a).

“Current Liabilities” — means the current Assumed Liabilities of the Business as
reflected in the categories set forth on the Base Statement as of the relevant
date of determination and prepared in accordance with Schedule 1.1(a).

“Easements” — means all easements, rights of way, permits, licenses,
prescriptive rights and other ways of necessity, whether or not of record,
relating to real property.

“Encumbrance” — means any charge, adverse claim, lien, option, encumbrance,
mortgage, pledge or security interest.

“Environmental Claim” — means any and all written administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, investigations,
proceedings or notices of noncompliance or violation by any third party
(including any Governmental Body) alleging potential liability (including,
without limitation, potential liability for enforcement, investigatory costs,
damages, Losses, contribution, indemnification, cost recovery, compensation,
injunctive relief, cleanup costs, governmental resource costs, removal costs,
remedial costs, natural resources damages, property damages, personal injuries
or penalties) arising out of, based on or resulting from (a) the presence, or
Release or threatened Release into the environment, of any Hazardous Materials
at any location operated, leased or managed by Seller or the Subsidiary; (b) any
violation of any Environmental Law; or (c) one or more Releases of the same or
substantially the same Hazardous Material, from or at the same location
regardless of whether such Releases resulted from the same event or from
multiple events over time.

“Environmental Law” — means any Order or Legal Requirement, and any judicial and
administrative interpretation thereof and related policies, guidelines and
standards, relating to pollution or protection of human health or the
environment or natural resources, including those relating to (a) emissions,
discharges, Releases or threatened Releases of Hazardous Material into the
environment (including ambient air, surface water, groundwater or land), and
(b) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Material, each as in effect as of
the date of determination.

“Environmental Liability” — means any liability, responsibility or obligation
arising out of or relating to:

(a) the presence of any Hazardous Material in the fixtures, structures, soils,
groundwater, surface water or air on, under or about or emanating from the
assets and properties currently or formerly used, operated, owned, leased,
controlled, possessed, occupied or maintained by a Person (including
predecessors-in-interest to such Person) and any such Hazardous Material
emanating to adjoining or other properties;

(b) the use, generation, production, manufacture, treatment, storage, disposal,
Release, threatened Release, discharge, spillage, loss, seepage or filtration of
Hazardous Materials by a Person (including predecessors-in-interest to such
Person) or its employees, agents or contractors from, on, under or about the
assets or properties currently or formerly used, operated, owned, leased,
controlled, possessed, occupied or maintained by such Person (including
predecessors-in-interest to such Person) or the presence therein or thereunder
of any underground or above-ground tanks for the storage of fuel, oil, gasoline
and/or other petroleum products or by-products or other Hazardous Material;

(c) the violation or noncompliance or alleged violation or noncompliance by a
Person (including predecessors-in-interest to such Person) or its employees,
agents or contractors of any Environmental Law arising from or related to its or
their conduct, actions or operations or the former or current use, operation,
ownership, lease, possession, control, occupancy, maintenance or condition of
any of the former or current Assets or properties of such Person (including
predecessors-in-interest to such Person);

(d) the failure by a Person or its employees, agents, or contractors to have
obtained or maintained in effect any certificate, permit or authorization
required by any Environmental Law as a result of its or their conduct, actions
or operations or the use, operation, ownership, lease, control, possession,
occupancy, maintenance or condition of such Person’s assets or properties;

(e) any and all Proceedings arising out of any of the above-described matters,
including Proceedings by Governmental Bodies for enforcement, investigation,
monitoring, cleanup, containment, removal, treatment, response, restoration,
remedial or other actions or damages and Proceedings by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief; and

(f) any and all remedial work and other corrective action (including
investigation or monitoring of site conditions, or any clean-up, containment,
treatment, response, restoration or removal) taken by, or the costs of which are
imposed upon, a Person arising from any of the above-described matters.

“ERISA” — means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law, and regulations and rules issued pursuant to that act or
any successor law.

“Excluded Assets” — means the following assets, each of which shall be excluded
from the Assets, and not acquired by Buyer, at Closing:

(a) assets of Seller located outside of the Commonwealth of Pennsylvania (none
of which relate primarily to the Business) and assets, all of which are
described in Schedule 1.1(b), that Seller uses in both the Business and in
Seller’s other businesses (including, without limitation, the business conducted
by PEI Power Corporation and Seller’s corporate and shared services activities
conducted in Pennsylvania), which includes Contracts regarding the procurement
of services or goods by Seller for use in both the Business and in Seller’s
other businesses;

(b) cash and cash equivalents (including cash held by the Subsidiary), other
than petty cash held locally for the benefit of the Business;

(c) except as otherwise set forth in the Employee Agreement, assets attributable
to or related to an Employee Plan of Seller;

(d) the stock record and minute books of Seller, duplicate copies of all books
and records transferred to Buyer, and all records prepared in connection with
the sale of the Business (including bids received from third parties and
analyses relating to the Business);

(e) assets disposed of by Seller or the Subsidiary after the date of this
Agreement to the extent such dispositions are not prohibited by this Agreement
or are approved by Buyer pursuant to Section 6.1;

(f) rights to refunds of Taxes for periods prior to the Closing Date payable
with respect to the Business, assets, properties or operations of Seller or any
member of any affiliated group of which any of them is a member;

(g) accounts owing, by and among Seller and its Affiliates, including the
Subsidiary;

(h) all deferred tax assets or collectibles;

(i) any insurance policy, bond, letter of credit or other similar item, and any
cash surrender value in regard thereto;

(j) the Seller Marks and the PG Marks;

(k) all of the capital stock of PEI Power Corporation and all of the assets of
PEI Power Corporation;

(l) the Real Property and office building located at 417 Lackawanna Avenue,
Scranton, PA; and

(m) the other assets listed in Schedule 1.1(a).

“Final Order” — means an action by a Governmental Body as to which (i) no
request for stay of the action is pending, no such stay is in effect and if any
time period is permitted by statute or regulation for filing any request for
such stay, such time period has passed, (ii) no petition for rehearing,
reconsideration or application for review of the action is pending and the time
for filing any such petition or application has passed, (iii) such Governmental
Body does not have the action under reconsideration on its own motion and the
time in which such reconsideration is permitted has passed, and (iv) no appeal
to a court or a request for stay by a court of the Governmental Body’s action is
pending or in effect and the deadline for filing any such appeal or request has
passed.

“GAAP” — means generally accepted United States accounting principles, applied
on a consistent basis.

“Good Utility Practices” — means any of the practices, methods and activities
approved by a significant portion of the gas distribution industry as good
practices applicable to operations of similar design, size and capacity or any
of the practices, methods or activities which, in the exercise of reasonable
judgment by an operator of a gas distribution business in light of the facts
known at the time the decision was made, could have been expected to accomplish
the desired result at a reasonable cost consistent with good business practices,
reliability, safety, expedition and applicable law. Good Utility Practices are
not intended to be limited to the optimal practices, methods or acts to the
exclusion of all others, but rather to be practices, methods or acts generally
accepted in the gas distribution industry.

“Governmental Body” — means any of the following that possesses competent
jurisdiction:

(a) federal, state, county, local, municipal or other governmental body;

(b) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official or entity and any court or
other tribunal); or

(c) any governmental body entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature.

“Hazardous Material” — means any waste or other chemical, material or substance
that is listed, defined, designated, or classified as, or otherwise determined
to be, hazardous, radioactive, toxic, or a pollutant or a contaminant, or words
of similar import, under or pursuant to any Environmental Law, including any
admixture or solution thereof, and specifically including oil, natural gas,
petroleum and all derivatives thereof or synthetic substitutes therefor,
asbestos or asbestos-containing materials, any flammable substances or
explosives, any radioactive materials, any toxic wastes of substances, urea
formaldehyde foam insulation, toluene or polychlorinated biphenyls.

“HSR Act” — means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, or any successor law, and regulations and rules issued by the U.S.
Department of Justice or the Federal Trade Commission pursuant to that act or
any successor law.

“IRC” — means the Internal Revenue Code of 1986, as amended.

“IRS” — means the Internal Revenue Service or any successor agency.

“Knowledge” — means with respect to Seller, the actual knowledge of any of Julie
H. Edwards, Seller’s Senior Vice President and Chief Financial Officer, Michael
I. German, Seller’s Senior Vice President, Utility Operations, Harry E. Dowling,
President and Chief Operating Officer of PG Energy, Vincent A. Bonaddio,
Executive Vice President, Operations and Engineering Services of PG Energy, John
M. Beberus, Director-Human Resources of PG Energy, Joseph F. Butcher, Vice
President-Customer Service of PG Energy, Thomas J. Koval, Vice President &
Controller of PG Energy, and Bruce Davis, Jr., Vice President, Gas Supply and
Marketing of PG Energy.

“Legal Requirement” — means any federal, state, county, local, municipal,
foreign, international, multinational or other administrative Order,
constitution, law, ordinance, adopted code, principle of common law, regulation,
rule, directive, approval, notice, tariff, franchise agreement, statute or
treaty.

“Losses” — means all claims, losses, liabilities, causes of action, costs and
expenses (including, without limitation, involving theories of negligence or
strict liability and including court costs and reasonable attorneys’ fees and
disbursements in connection therewith).

“Material Adverse Effect” — means an occurrence or condition that (alone or
together with other similar occurrences or conditions) has, or is reasonably
likely to have, a material adverse effect on the business, operation, financial
condition or results of operations of the Business taken as a whole. For
purposes of this Agreement, an occurrence or condition shall not constitute a
Material Adverse Effect if it arises from general business, economic or
financial market conditions, from conditions generally affecting the industries
in which the Business operates, or from the transactions contemplated by this
Agreement.

“Material Contract” — means a Contract relating primarily to the Business that
involves a total commitment by or to any party thereto of at least $250,000 on
an annual basis and that cannot be terminated by Seller or the Subsidiary upon
90 days’ notice or less without penalty to Seller or the Subsidiary.

“Order” — means any award, decision, injunction, judgment, order, writ, decree,
ruling, subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, other Governmental Body, or by any arbitrator, each of
which possesses competent jurisdiction.

“Organizational Documents” — means the articles or certificate of incorporation
and the bylaws of a corporation or the comparable organizational and governing
documents of other Persons.

“PCBs” — means polychlorinated biphenyls.

“Permitted Encumbrances” — means any of the following:

(a) mechanics’, carriers’, workers’ and other similar liens arising in the
ordinary course of business, which in the aggregate are not substantial in
amount and do not interfere with the present use of the Assets to which they
apply;

(b) liens for current Taxes and assessments not yet due and payable or for Taxes
the validity of which is being contested in good faith;

(c) usual and customary non-monetary real property Encumbrances, covenants,
imperfections in title, Easements, restrictions and other title matters (whether
or not the same are recorded) that do not materially interfere with the
operation of that portion of the Business currently conducted on such real
property;

(d) Encumbrances securing the payment or performance of any of the Assumed
Liabilities;

(e) all applicable zoning ordinances and land use restrictions;

(f) with respect to any Asset that consists of a leasehold or other possessory
interest in real property, all Encumbrances, covenants, imperfections in title,
Easements, restrictions and other title matters (whether or not the same are
recorded) to which the underlying fee estate in such real property is subject
that do not currently materially interfere with the operation of that portion of
the Business currently conducted on such real property; and

(g) any other Encumbrances, Contracts, obligations, defects or irregularities of
any kind whatsoever affecting the Assets or the Stock that, individually or in
the aggregate, are not such as are reasonably likely to have an adverse
financial impact of more than $750,000 on the Business that are not terminated,
released or waived on or before the Closing Date.

“Person” — means any individual, corporation (including any nonprofit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization or Governmental Body.

“PG Energy” — means PG Energy, a division of Seller.

“PG Marks” — means “PG Energy,” “PG Energy Services” and “PG,” either alone or
in combination with other words and all marks, trade dress, logos, monograms,
domain names and other source identifiers similar to any of the foregoing or
embodying any of the foregoing alone or in combination with other words, and any
corporate, entity or trade names incorporating any of the foregoing.

“Proceeding” — means any claim, action, arbitration, hearing, audit, litigation
or suit commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

“Real Property” — means all real property owned or leased by Seller or the
Subsidiary in the operation of the Business, together with all interests in real
property (including Easements) used or held for use by Seller or the Subsidiary
in the operation of the Business.

“Related Documents” — means any Contract provided for in this Agreement to be
entered into by one or more of the parties hereto in connection with the
transactions contemplated by this Agreement, including the Employee Agreement,
the transition agreement contemplated by Section 6.6, special warranty deeds or
quitclaim deeds (with each interest in Real Property owned by Seller to be
conveyed to Buyer with a special warranty deed to the extent Seller was provided
with a special warranty deed when it acquired such Real Property interest and
each interest in Real Property owned by Seller to be conveyed to Buyer with a
quitclaim deed to the extent Seller was provided with a quitclaim deed when it
acquired such Real Property interest), quitclaim blanket easement assignments
(one easement assignment document per county or applicable jurisdiction; Seller
shall not be obligated to provide a conveyance document for each individual
easement), conveyances, motor vehicle certificates of title and special
assignment and assumption instruments.

“Release” — means any presence, emission, dispersal, disposal, spilling,
leaking, emitting, discharging, depositing, pumping, pouring, escaping,
leaching, dumping, releasing or migration into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), or in, into or from any
facility, including the movement of any Hazardous Materials through the air,
soil, surface water, groundwater or property.

“Representative” — means with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants and financial advisors.

“Retained Environmental Liabilities” — means all Environmental Liabilities of
Seller or the Subsidiary arising out of or relating to operations or activities
unrelated to the Business or conducted outside of the Commonwealth of
Pennsylvania during the period prior to the Closing.

“Retained Indebtedness” — means the First Mortgage Bonds due 2019, issued by
Seller pursuant to the First Mortgage Bonds Indenture of Mortgage and Deed of
Trust dated as of March 15, 1946 (as successor to PG Energy, Inc., formerly
Pennsylvania Gas and Water Company, and originally, Scranton-Spring Brook Water
Service Company) to Guaranty Trust Company of New York.

“SEC” — means the United States Securities and Exchange Commission or any
successor agency.

“Settlement Interest” — means, with respect to any payment required to be made
pursuant to Section 3.2(c) (a “Settlement Payment”), the sum of accrued interest
on the amount of such Settlement Payment, calculated at the Settlement Rate as
from time to time in effect, for the period from the Closing Date to and
including the date upon which such Settlement Payment is made (calculated on the
basis of the actual number of days elapsed in a year of 365 or 366 days, as the
case may be).

“Settlement Rate” — means, on any date, with respect to the Settlement Payment,
the “target” federal funds rate reported in the “Money Rates” section of the
Eastern Edition of The Wall Street Journal published for such date. In the event
The Wall Street Journal ceases publication of such federal funds rate or fails
on any particular date to publish such federal funds rate, the Settlement Rate
shall instead refer to the rate for the last transaction in overnight federal
funds arranged prior to such date by JP Morgan Chase.

“Stock” — means all of the capital stock of the Subsidiary.

“Subsidiary” — means PG Energy Services Inc., a Pennsylvania corporation.

“Tax” — means any tax (including any income tax, capital gains tax, value-added
tax, sales and use tax, franchise tax, payroll tax, withholding tax or property
tax), levy, assessment, tariff, duty (including any customs duty), deficiency,
franchise fee or payment, payroll tax, utility tax, gross receipts tax or other
fee or payment, and any related charge or amount (including any fine, penalty,
interest or addition to tax), imposed, assessed or collected by or under the
authority of any Governmental Body.

“Tax Return” — means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.

“Threatened” — shall have the following meaning: a claim, dispute, or other
matter will be deemed to have been “Threatened” if any demand or statement has
been made in writing or any notice has been given in writing, and Seller has
Knowledge of the same.

“Working Capital” — means the amount by which Current Assets exceeds Current
Liabilities as of the relevant date of determination, determined in accordance
with Schedule 1.1(a).

      “Working Capital Target” — means $67,500,000.

 
   
Section 1.2.
  Other Defined Terms.

In addition to the terms defined in Section 1.1, certain other terms are defined
elsewhere in this Agreement as indicated below and, whenever such terms are used
in this Agreement, they shall have their respective defined meanings.

         
TermSection
         

Agreement
  Recitals

Allocation
    11.1  
Antitrust Authorities
    6.3  
Assumed Liabilities
    2.2  
Audited Financials
    6.13  
Balance Sheet
    5.6  
Buyer Indemnitees
    12.1  
Buyer’s Pension Plan
  Employee Agreement

CBA
    6.14  
Chambers
    12.1 (d)
Closing
    8.1  
Closing Date
    8.1  
Closing Statement
    3.2 (a)
CPA Firm
    3.2 (b)
Deductible
    12.3 (c)
Employee
  Employee Agreement

Employee Agreement
    10.1  
Employee Plans
    5.13 (a)
Environmental Permits
  5.14(a)(ii)
Estimated Purchase Price
    3.1  
Final Closing Statement
    3.2 (b)
Final Purchase Price
    3.1  
Financial Statements
    5.6  
Indemnified Party
    12.5 (a)
Indemnifying Party
    12.5 (a)
Large Volume Meters
    6.8  
Leased Assets
    6.7  
Main Extension Agreement
    12.1 (d)
Non-Transferred Employees
  Employee Agreement

Non-Transferred Terminated Employees
  Employee Agreement

Notice Period
    12.5 (a)
Objection
    3.2 (b)
PA PUC
    6.11  
Pre-Closing Tax Period
    11.5  
PUHCA 1935
    4.10  
PUHCA 2005
    4.10  
Purchase Price
    3.1  
PURTA
    11.4  
Retained Liabilities
    2.3  
Review Period
    3.2 (b)
Seller Indemnitees
    12.2  
Seller Marks
    6.4  
Seller’s Pension Plan
  Employee Agreement

Seller’s 401(k) Plan
  Employee Agreement

Settlement Payment
    1.1  
Straddle Period
    11.6  
Transaction Taxes
    11.3  
Transportation Agreement
    12.1 (d)
Upset Date
    9.1 (e)

ARTICLE II.

PURCHASE AND SALE



      Section 2.1. Purchase and Sale of Assets and Stock.

Upon the terms and subject to the conditions contained herein, at the Closing,
Seller shall sell, transfer, assign, convey and deliver to Buyer, and Buyer
shall purchase and accept delivery from Seller, all of the Assets owned directly
by Seller and all of the Stock.



      Section 2.2. Assumed Liabilities.

In further consideration for the sale of the Assets and the Stock, at the
Closing, and subject to the other terms and conditions of this Agreement, Buyer
will satisfy Buyer’s obligations under the Employee Agreement and will assume
and agree to pay, perform and discharge when due, or cause the Subsidiary to
pay, perform and discharge when due, all liabilities and obligations, of every
kind or nature, arising out of or relating to:

(a) the ownership of the Assets and the conduct or operation of the Business
prior to the Closing Date, other than the Retained Liabilities;

(b) the ownership or use of the Assets by Buyer or the Subsidiary or the conduct
or operation of the Business by Buyer or the Subsidiary, in each case on and
after the Closing Date, including all liabilities, responsibilities and
obligations relating to or arising from the following:

(i) performance of the Contracts included in the Assets and assigned to Buyer at
Closing or retained by the Subsidiary, except that Buyer shall not assume any
liabilities or obligations for any breach or default by Seller or the Subsidiary
under any such Contract occurring or arising prior to the Closing Date;

(ii) customer advances, customer deposits and construction advances, unperformed
service obligations, Easement relocation obligations, and engineering and
construction required to complete scheduled construction, construction work in
progress, and other capital expenditure projects, in each case relating to the
Business and outstanding on or arising after the Closing Date;

(iii) the Assumed Environmental Liabilities;

(iv) Taxes for periods on and after the Closing Date to the extent Buyer is
legally obligated to pay such Taxes in accordance with Article XI; and

(v) Proceedings based on conduct, actions, inaction, facts, circumstances or
conditions arising or occurring on or after the Closing Date, Proceedings
described in Schedule 2.2, Proceedings arising from or related to any other
Assumed Liability; and

(c) obligations and liabilities of Buyer and its Affiliates under the Employee
Agreement.

The liabilities, responsibilities and obligations to be assumed by Buyer or
retained by the Subsidiary pursuant to this Section 2.2 are hereinafter
collectively referred to as the “Assumed Liabilities.” Subject to the other
terms and conditions of this Agreement, Buyer, for itself and each of its
Affiliates (including the Subsidiary upon Closing), hereby irrevocably and
unconditionally waives and releases Seller from all Assumed Liabilities and all
liabilities or obligations relating to the Business or the Assets to the extent
arising from events or occurrences on or after the Closing Date or to the extent
otherwise relating to the period after the Closing. Notwithstanding anything in
this Section 2.2 to the contrary, Assumed Liabilities shall not include any
liabilities, responsibilities or obligations expressly stated to be Retained
Liabilities pursuant to Section 2.3.



      Section 2.3. Retained Liabilities.

Buyer shall not assume, and Seller shall retain and pay, perform and discharge
when due, all of the liabilities and obligations, of every kind and nature,
relating to or arising from the following (collectively, the “Retained
Liabilities”):

(a) all obligations of Seller or the Subsidiary with respect to any indebtedness
for money borrowed by Seller or the Subsidiary (including items due to Seller’s
Affiliates), including, without limitation, the Retained Indebtedness and
payment obligations arising on or after the Closing Date relating to the
Business under any equipment or vehicle lease or under any line extension
Contracts or similar construction arrangements, it being understood and agreed
that such leases, Contracts and similar arrangements do not create indebtedness
for money borrowed;

(b) Taxes for periods prior to the Closing Date to the extent Seller or the
Subsidiary is legally obligated to pay such Taxes in accordance with Article XI;

(c) Excluded Assets and all liabilities or obligations of Seller and its
Affiliates related to their businesses other than the Business;

(d) Retained Environmental Liabilities;

(e) Proceedings involving Seller, the Subsidiary, any of the Assets or the
Business based on conduct (including Seller’s or the Subsidiary’s performance
under any Contract included among the Assets), action, inaction, facts,
circumstances or conditions arising or occurring before the Closing Date, but
expressly excluding any such liabilities or obligations for Proceedings relating
to Assumed Liabilities (including Proceedings described in Section 2.2(b)(v)),
and all liabilities or obligations relating to the matter set forth on
Schedule 2.3(b); and

(f) obligations and liabilities of Seller and its Affiliates under the Employee
Agreement.

Seller, for itself and each of its Affiliates, hereby irrevocably and
unconditionally waives and releases Buyer and each of its Affiliates from all
Retained Liabilities.



      Section 2.4. Condition on Assignment or Assumption of Contracts and
Rights.

Anything in this Agreement to the contrary notwithstanding, this Agreement shall
not constitute an agreement to assign or assume any Contract or any claim or
right or any benefit arising thereunder or resulting therefrom if an attempted
assignment or assumption thereof, without the Consent of a third party thereto,
would constitute a breach thereof. Any transfer or assignment to Buyer by Seller
of any property or property rights or any Contract that requires the Consent of
any third party shall be made subject to such Consent being obtained. If such
Consent is not obtained, or if an attempted assignment thereof would be
ineffective or would affect the rights of Seller thereunder such that Buyer
would not in fact receive all such rights, Seller will cooperate with Buyer in
any arrangement, including an operating or other services agreement if
reasonably required by Buyer, reasonably designed to provide for Buyer, at
Seller’s cost, the benefits under any such Contract or rights including, without
limitation, enforcement for the benefit of Buyer of any and all rights of Seller
against a third party or Governmental Body thereto arising out of the breach or
cancellation by such third party or Governmental Body or otherwise. To the
extent that Buyer does receive all of the benefits of any such Contract or
rights pursuant to the preceding sentence, such Contract shall be a Contract
deemed to have been assigned or transferred to Buyer pursuant to
Section 2.2(b)(i). Notwithstanding the foregoing, Seller shall not be obligated
(although Buyer is permitted at its expense) to provide any arrangement or
effect any assignment pursuant to this Section 2.4 (i) that results in an
out-of-pocket cost or expenditure by Seller, or exposure to or continuation of
liability to Seller, resulting from such arrangements and assignments, that
would be reasonably estimated to be in excess of $350,000, in the aggregate,
except as otherwise expressly provided for by this Agreement, or (ii) where
Seller has continuing liability or exposure due to any third party’s failure to
release Seller as a result of such third party’s unwillingness to accept Buyer
as assignee; provided, however, that if Buyer, at Buyer’s option, indemnifies
Seller from such continuing liability or exposure on terms and conditions
reasonably satisfactory to Seller, then Seller shall provide an arrangement or
assignment of the Contract to Buyer.



      Section 2.5. Settlement of Intercompany Accounts.

At or prior to the Closing, Seller shall cause all intercompany payables,
receivables and loans between PG Energy and the Subsidiary, on the one hand, and
Seller and its Affiliates (other than PG Energy and the Subsidiary), on the
other hand, to be settled or cancelled.

ARTICLE III.

PURCHASE PRICE

Section 3.1. Purchase Price. Subject to the terms and conditions of this
Agreement, the aggregate purchase price (the “Purchase Price”) for the Assets
owned directly by Seller and for the Stock shall be an amount equal to FIVE
HUNDRED EIGHTY MILLION DOLLARS ($580,000,000) in cash (the “Estimated Purchase
Price”), as adjusted in accordance with Section 3.2 (as so adjusted, the “Final
Purchase Price”), plus the assumption by Buyer at Closing of the Assumed
Liabilities.



      Section 3.2. Adjustment to Estimated Purchase Price.

(a) Within 90 days following the Closing Date, Seller shall prepare and deliver
to Buyer a statement (the “Closing Statement”), utilizing the same accounting
methods, policies, practices, procedures and adjustments as were used in the
preparation of the Base Statement (and otherwise in accordance with GAAP, with
such exceptions to GAAP as indicated on Schedule 1.1(a)) and shall set forth in
reasonable detail the amount of Working Capital of the Business as of 12:01 a.m.
on the Closing Date (as well as the adjustments contemplated in Section 6.8),
and a calculation of the adjustment to the Estimated Purchase Price that is
payable based upon the difference between the Working Capital Target and the
Working Capital in the Closing Statement. Buyer agrees, at no cost to Seller, to
give Seller and its authorized representatives reasonable access to such
employees, officers and other facilities and such books and records of Buyer and
the Subsidiaries as are reasonably necessary to allow Seller and its authorized
representatives to prepare the Closing Statement. The Closing Statement shall be
prepared in accordance with Schedule 1.1(a). The Base Statement was prepared
using the same accounting methods, policies, practices, procedures and
adjustments as were used in the preparation of the Financial Statements and
otherwise in accordance with GAAP (and with such exceptions to GAAP as indicated
on Schedule 1.1(a)).

(b) Following its receipt from Seller of the Closing Statement, Buyer shall have
15 Business Days to review the Closing Statement and to inform Seller in writing
of any disagreement (the “Objection”) that it may have with the Closing
Statement, which objection shall specify in reasonable detail Buyer’s
disagreement with the Closing Statement. If Seller does not receive the
Objection within such 15-Business Day period, the amount of Working Capital set
forth on the Closing Statement delivered pursuant to Section 3.2(a) shall be
deemed to have been accepted by Buyer and shall become binding upon Buyer. If
Buyer does timely deliver an Objection to Seller, Seller shall then have 15
Business Days from the date of receipt of such Objection (the “Review Period”)
to review and respond to the Objection. Buyer and Seller shall attempt in good
faith to resolve any disagreements with respect to the determination of the
Working Capital of the Business as of the Closing Date or the amount of the
adjustment to the Estimated Purchase Price. If they are unable to resolve all of
their disagreements with respect to the determination of Working Capital of the
Business as of the Closing Date or the amount of the adjustment to the Estimated
Purchase Price within 15 Business Days following the expiration of Seller’s
Review Period, they may refer, at the option of either Buyer or Seller, their
differences to Ernst & Young, or if Ernst & Young declines to accept such
engagement, another internationally recognized firm of independent public
accountants selected jointly by Buyer and Seller, which accountants shall
determine, only with respect to the disagreements so submitted, whether and to
what extent, if any, the amount of Working Capital of the Business as of the
Closing Date set forth in the Closing Statement requires adjustment. If Buyer
and Seller are unable to so select the independent public accountants within 15
Business Days of Ernst & Young declining to accept such engagement, either Buyer
or Seller may thereafter request that the American Arbitration Association make
such selection (as applicable, Ernst & Young, the firm selected by Buyer and
Seller or the firm selected by the American Arbitration Association is herein
referred to as the “CPA Firm”). Buyer and Seller shall direct the CPA Firm to
use its reasonable best efforts to render its determination within 30 days after
the issue is first submitted to the CPA Firm. The CPA Firm’s determination shall
be conclusive and binding upon Buyer and Seller. The fees and disbursements of
the CPA Firm shall be shared equally by Buyer and Seller. Buyer and Seller shall
make readily available to the CPA Firm all relevant books and records relating
to the Closing Statement and all other items reasonably requested by the CPA
Firm. The Closing Statement as agreed to by Buyer and Seller or as determined by
the CPA Firm shall be referred to as the “Final Closing Statement.”

(c) In the event of a positive difference between Working Capital on the Final
Closing Statement from the Working Capital Target, Buyer shall pay to Seller in
cash the amount of such difference, plus the Settlement Interest thereon. In the
event of a negative difference between the Working Capital Target from the
Working Capital on the Final Closing Statement, Seller shall pay to Buyer in
cash the amount of such difference, plus the Settlement Interest thereon. All
amounts payable under this Section 3.2(c) shall be paid within five Business
Days of the determination of the Final Closing Statement by wire transfer of
immediately available funds to a bank account in the United States of America
designated in writing by the recipient not less than one Business Day before
such payment.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BUYER



      Section 4.1. Organization, Existence and Qualification.

Buyer is a corporation duly incorporated, validly existing, and in good standing
under the laws of the Commonwealth of Pennsylvania, with full corporate power
and authority to conduct its business as it is now being conducted, to own or
use the properties and assets that it purports to own or use, to perform its
obligations under all Contracts to which it is a party, and to execute and
deliver this Agreement and the Related Documents to which Buyer is a party.
Buyer is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each state in which the failure to be so qualified or
in good standing would materially adversely affect the business or properties of
Buyer or Buyer’s ability to consummate the transactions contemplated hereby.



      Section 4.2. Authority Relative to this Agreement and Binding Effect.

The execution, delivery and performance of this Agreement and the Related
Documents by Buyer have been duly authorized by all necessary corporate action.
The execution, delivery and performance of this Agreement and the Related
Documents by Buyer will not result in (a) any conflict with or breach or
violation of or default under the Organizational Documents of Buyer, (b) a
violation or breach of any term or provision of, or constitute a default or
accelerate the performance required under, any indenture, mortgage, deed of
trust, security agreement, loan agreement, or material Contract to which Buyer
is a party or by which its assets are bound, whether with or without notice or
the passage of time or both, or (c) a violation of any Order of any Governmental
Body. This Agreement constitutes, and the Related Documents to be executed by
Buyer when executed and delivered will constitute, valid and binding obligations
of Buyer, enforceable against Buyer in accordance with their respective terms,
except as such enforceability may be limited by (i) bankruptcy or similar laws
from time to time in effect affecting the enforcement of creditors’ rights
generally or (ii) the availability of equitable remedies generally.



      Section 4.3. Governmental and Other Required Consents.

Except for those Consents described in Schedule 4.3, no Consent of any
Governmental Body or third party is required to be obtained by Buyer in
connection with the execution and delivery by Buyer of this Agreement or the
Related Documents or the consummation by Buyer of the transactions contemplated
by this Agreement or the Related Documents. Buyer has no knowledge of any facts
or circumstances relating to Buyer or its Affiliates that reasonably would be
likely to preclude or prolong either (i) the receipt of such required consents
or (ii) consummation of the transactions contemplated by this Agreement in
accordance with its terms.



      Section 4.4. Availability of Funds.

Buyer will have available on the Closing Date sufficient funds to enable it to
consummate the transactions contemplated by this Agreement.



      Section 4.5. Filings.

No statement furnished by Buyer for inclusion in any filing with any
Governmental Body in connection with obtaining such Governmental Body’s Consent
for the consummation of the transactions contemplated by this Agreement will
contain, as of the date such information is so provided, any untrue statement of
a material fact or will omit to state, as of the date such information is so
provided, any material fact that is necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.



      Section 4.6. Brokers.

Except for Credit Suisse First Boston, no broker or finder has acted for or on
behalf of Buyer or any Affiliate of Buyer in connection with this Agreement or
the transactions contemplated by this Agreement. No broker or finder is entitled
to any brokerage or finder’s fee, or to any commission, or to any other
compensation based in any way on agreements, arrangements or understandings made
by or on behalf of Buyer or any Affiliate of Buyer for which Seller or any
Affiliate of Seller has or will have any liability or obligation (contingent or
otherwise).



      Section 4.7. Litigation.

There are no pending or, to the knowledge of Buyer, threatened Proceedings by
any Person against Buyer that would reasonably be expected to have a material
adverse effect on the ability of Buyer to perform or comply with its obligations
under this Agreement and the Related Documents to which Buyer will be a party or
the consummation of the transfer of the Assets and Stock to Buyer and the
assumption of the Assumed Liabilities by Buyer.



      Section 4.8. Independent Investigation.

Buyer is knowledgeable about the businesses engaged in by Seller through PG
Energy and the Subsidiary and of the usual and customary practices of companies
engaged in businesses similar to the Business and has had access to the Assets,
the officers and employees of Seller, and the books, records and files of Seller
relating to the Business and the Assets. In making the decision to enter into
this Agreement and to consummate the transactions contemplated hereby, Buyer has
relied solely on the basis of its own independent due diligence investigation of
the Business and upon the representations and warranties made in Article V.



      Section 4.9. Investment Intent; Investment Experience; Restricted
Securities.

Buyer is acquiring the Stock for its own account for investment and not with a
view to, or for sale or other disposition in connection with, any distribution
of all or any part thereof in violation of federal or state securities law. In
acquiring the Stock, Buyer is not offering or selling, and will not offer or
sell, for Seller in connection with any distribution of the Stock, and Buyer
does not have a participation and will not participate in any such undertaking
or in any underwriting of such an undertaking except in compliance with
applicable federal and state securities laws. Buyer acknowledges that it is able
to fend for itself, can bear the economic risk of its investment in the Stock,
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of an investment in the Stock.
Buyer is an “accredited investor” as such term is defined in Regulation D under
the Securities Act. Buyer understands that the Stock has not been registered
pursuant to the Securities Act or any applicable state securities laws, that the
Stock will be characterized as “restricted securities” under federal securities
laws and that under such laws and applicable regulations the Stock cannot be
sold or otherwise disposed of without registration under the Securities Act or
an exemption therefrom.



      Section 4.10. PUHCA.

Buyer is exempt from registration as a “holding company” as defined in, and is
not otherwise subject to, the Public Utility Holding Company Act of 1935, as
amended (“PUHCA 1935”), except for Section 9(a)(2) thereof. Buyer will be a
“holding company” under the Public Utility Holding Company Act of 2005 (“PUHCA
2005”) but is eligible to obtain a waiver of the accounting, record-retention
and filing requirements thereof. The execution and delivery of this Agreement by
Buyer does not and will not violate any provision of PUHCA 1935 or PUHCA 2005 or
any rules or regulations thereunder pertaining to Buyer.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF SELLER



      Section 5.1. Organization, Existence and Qualification.

Each of Seller and the Subsidiary is a corporation duly incorporated, validly
existing and in good standing under the laws of its respective jurisdiction of
incorporation, with full corporate power and authority to conduct the portion of
the Business conducted by it as it is now being conducted, to own or use its
portion of the Assets and to perform its obligations under all Contracts to
which it is a party. Seller has full corporate power and authority to execute
and deliver this Agreement and the Related Documents to which Seller is a party.
Each of Seller and the Subsidiary is duly qualified to do business as a foreign
corporation and is in good standing under the laws of the Commonwealth of
Pennsylvania and each other state in which the failure to be so qualified or in
good standing would have a Material Adverse Effect.



      Section 5.2. Authority Relative to this Agreement and Binding Effect.

The execution, delivery and performance of this Agreement and the Related
Documents by Seller have been duly authorized by all requisite corporate action.
Except as set forth in Schedule 5.2, the execution, delivery and performance of
this Agreement and the Related Documents by Seller will not result in (a) any
conflict with or breach or violation of or default under the Organizational
Documents of Seller or the Subsidiary, (b) a violation or breach of any term or
provision of, or constitute a default or accelerate the performance required
under, any indenture, mortgage, deed of trust, security agreement, loan
agreement, or Material Contract to which Seller or the Subsidiary is a party or
by which any of the Assets are bound, whether with or without notice or the
passage of time or both, or (c) a violation of any Order of any Governmental
Body, except for such exceptions to the foregoing clauses (b) and (c) that,
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect or that will be cured, waived or otherwise remedied on
or prior to the Closing Date. This Agreement constitutes, and the Related
Documents to be executed by Seller when executed and delivered will constitute,
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms, except as enforceability may be limited
by (i) bankruptcy or similar laws from time to time in effect affecting the
enforcement of creditors’ rights generally or (ii) the availability of equitable
remedies generally.



      Section 5.3. Governmental and Other Required Consents.

Except as set forth in Schedule 5.3, no Consent of any Governmental Body or
third party is required to be obtained by Seller or the Subsidiary in connection
with the execution and delivery by Seller of this Agreement or the Related
Documents or the consummation of the transactions contemplated by this Agreement
or the Related Documents, other than any Consent the failure of which to be
obtained would not be reasonably likely to have a Material Adverse Effect.
Seller has no knowledge of any facts or circumstances relating to Seller, any
Subsidiary or their Affiliates that reasonably would be likely to preclude or
prolong either (i) the receipt of such required consents or (ii) consummation of
the transactions contemplated by this Agreement in accordance with its terms.



      Section 5.4. Capitalization of the Subsidiaries; Title to Stock.

(a) Seller owns all of the issued and outstanding shares of the capital stock of
the Subsidiary, free and clear of any Encumbrances except Permitted
Encumbrances, and all of such shares are duly authorized and validly issued and
are fully paid, non-assessable and free of preemptive rights. The Subsidiary
does not have, and is not bound by, any outstanding subscriptions, options,
warrants, calls, commitments or agreements of any character calling for the
purchase or issuance of any security of such Subsidiary, including any
securities representing the right to purchase or otherwise receive any shares of
capital stock or any other equity security of such Subsidiary. The Subsidiary is
not required to acquire by any means, directly or indirectly, any capital stock,
voting rights, equity interests or investments in another Person, which would
constitute a material acquisition or investment for the Business.

(b) The Subsidiary does not have any direct or indirect interest in any other
Person.



      Section 5.5. Title to Assets; Encumbrances.

Seller or the Subsidiary has good and indefeasible title to the Assets reflected
in the Financial Statements except those that in the aggregate are not material
to the Business and those disposed of since the date of the Financial Statements
in the ordinary course of business or otherwise disposed of in accordance with
this Agreement. None of the Assets are subject to any Encumbrance except
(a) Encumbrances described in Schedule 5.5 and (b) Permitted Encumbrances.
Except as set forth in Schedule 5.5, Seller or the Subsidiary owns or possesses
all Easements necessary to conduct the Business as now being conducted without
any known conflict with the rights of others, in each case except to the extent
that the failure to own or possess such Easements would not have a Material
Adverse Effect. Except in cases that individually or in the aggregate are not
reasonably likely to result in a Material Adverse Effect, (i) Seller or the
Subsidiary enjoys peaceful and undisturbed possession under all material leases
of Real Property, and (ii) to Seller’s Knowledge, all such leases are valid and
subsisting and in full force and effect.



      Section 5.6. Financial Statements.

(a) Schedule 5.6 sets forth the unaudited combined statement of assets and
liabilities of the Business as of September 30, 2005 (the “Balance Sheet”) and
the unaudited combined statement of profit of the Business for the nine-month
period ended September 30, 2005 (collectively, the “Financial Statements”).
Except as set forth in Schedule 5.6, the Financial Statements have been prepared
on a pre-tax basis consistent with Seller’s consolidated audited financial
statements as of, and for its fiscal year ended, December 31, 2004, which Seller
financial statements were prepared, in all material respects, in accordance with
GAAP. Except as set forth in Schedule 5.6, the Balance Sheet presents fairly in
all material respects the combined financial condition of the Business as of its
date and the statement of profit included in the Financial Statements presents
fairly in all material respects the combined results of operations of the
Business for the period covered thereby. The books and records of Seller and the
Subsidiary from which the Financial Statements were derived were complete and
accurate in all material respects at the time of such preparation.

(b) Seller and the Subsidiary maintain a system of internal accounting controls
with respect to the Business sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(c) Seller has established, maintains and evaluates controls and procedures with
respect to the Business that are designed to ensure that material information
relating to the Business is made known to Seller’s Chief Executive Officer and
its Chief Financial Officer by others in the Business, and such controls and
procedures are effective to perform the functions for which they were
established.



      Section 5.7. Compliance with Legal Requirements; Governmental Permits.

Except as relates to tax matters (which are provided for in Section 5.9),
employee benefit matters (which are provided for in Section 5.13) or
environmental matters (which are provided for in Section 5.14) and except as set
forth in Schedule 5.7, to Seller’s Knowledge: (a) neither Seller nor the
Subsidiary is in violation of any Legal Requirement or Order that is applicable
to it that is material to the conduct or operation of the Business, or to the
ownership or use of any of the Assets, in either case taken as a whole; and
(b) Seller or the Subsidiary possesses all permits, licenses, and authorizations
from Governmental Bodies required by any applicable Legal Requirement or Order
material to the operation of the Business substantially in the manner in which
it is currently being conducted by Seller and the Subsidiary, taken as a whole.



      Section 5.8. Legal Proceedings; Outstanding Orders.

Except as set forth in Schedule 5.8, as of the date of this Agreement, there is
no pending or Threatened Proceeding (a) that has been commenced against Seller
or the Subsidiary that is reasonably likely to have an adverse financial effect
on the Business of more than $400,000 or (b) that challenges, or that may have
the effect of preventing, delaying, making illegal or otherwise interfering
with, the transactions contemplated hereby. Except as disclosed in Schedule 5.8,
as of the date of this Agreement, there are no outstanding Orders against Seller
or the Subsidiary that relate to or arise out of the conduct of the Business or
the ownership, condition or operation of the Business or the Assets (other than
any Order relating to rates, tariffs and similar matters arising in the ordinary
course of business) which individually or in the aggregate would have an adverse
financial effect on the Business of more than $400,000.



      Section 5.9. Taxes.

Seller or the Subsidiary has filed all United States federal, state and local
income Tax Returns required to be filed by Seller or the Subsidiary or requests
for extensions to file such Tax Returns have been timely filed, and Seller or
the Subsidiary has paid and discharged or made adequate provision for all Taxes
(other than Retained Liabilities) except where failure to so file, pay,
discharge or make adequate provision for are not, individually or in the
aggregate, reasonably likely to have a material impact on the Business. There
are no pending audits, other examinations, or Threatened Proceedings relating to
any Tax matters of the Subsidiary or relating to the Business except as set
forth in Schedule 5.9. There are no Tax liens on the Assets or the assets of the
Subsidiary. As of the date of this Agreement, neither Seller (with respect to
the Business) nor the Subsidiary has granted any waiver of any statute of
limitations, or any extension of a period for the assessment of, any Tax except
as set forth in Schedule 5.9. As of the Closing Date, neither the Subsidiary nor
the Seller (but only to the extent secured by the Business or the Assets) will
be a party to, be bound by or have any obligation under any Tax sharing
agreement or similar agreement or arrangement pursuant to which the Subsidiary
or Seller has assumed an obligation to satisfy any Tax obligations of another
person or entity. Up to and including the Closing Date, Subsidiary has not
carried on its business and other activities in such a way that would result in
the recognition by Subsidiary of liabilities for Taxes after the Closing Date as
result of such activities (for example, Subsidiary has not engaged in a Code
Section 355 transaction and has not engaged in any activity or accounting
practice that is a “reportable transaction” as defined in Treas. Reg.
Section 1.6011-4). The only representations and warranties given in respect of
tax matters are those contained in Section 5.9 and none of the other
representations and warranties shall be deemed to constitute, directly or
indirectly, a representation or warranty in respect of tax matters.



      Section 5.10. Intellectual Property.

Except as set forth on Schedule 5.10, Seller and the Subsidiary possesses or has
adequate rights to use all trademarks, trade names, patents, service marks,
brand marks, brand names, computer programs, databases, industrial designs and
copyrights necessary for the operation of the Business in the manner in which it
is currently being conducted by Seller or the Subsidiary, except for the failure
to possess or have adequate rights to use such properties that would not have a
Material Adverse Effect. Except as set forth on Schedule 5.10, Seller has no
Knowledge of (a) any infringement or claimed infringement by Seller or the
Subsidiary of any patent, trademark, service mark or copyright of others or
(b) any infringement of any patent, trademark, service mark or copyright owned
by or under license to Seller or the Subsidiary except for any such
infringements of the type described in clause (a) or (b) that are not,
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect.



      Section 5.11. Personal Property.

Except for such exceptions as are not, individually or in the aggregate,
reasonably likely to have a Material Adverse Effect, the machinery and equipment
included among the Assets are in normal operating condition and in a state of
reasonable maintenance and repair and are suitable in all material respects for
the purposes for which they are now being used in the conduct of the Business.



      Section 5.12. Material Contracts.

Schedule 5.12 contains a complete list of all Material Contracts. Except as
described in Schedule 5.12, all of the Material Contracts are in full force and
effect as of the date hereof and, to Seller’s Knowledge, there are no defaults
under any such Contracts except for any failure to be in full force and effect
and for any default that, individually or in the aggregate, will not have a
Material Adverse Effect.



      Section 5.13. Employee Benefit Matters.

(a) Schedule 5.13 lists (i) each “Employee Benefit Plan,” as such term is
defined in Section 3(3) of ERISA, that is covered by any provision of ERISA and
that is maintained by Seller for the benefit of the Employees and each other
material fringe benefit plan, policy or arrangement currently maintained by
Seller for the benefit of the Employees that provides for pension, deferred
compensation, bonuses, severance, employee insurance coverage or similar
employee benefits (collectively, the “Employee Plans”); and (ii) each collective
bargaining, union or other employee association agreement, employment agreement
and other material agreement, policy or arrangement maintained by Seller for the
Employees. Seller has made available to Buyer copies of all documents setting
forth the terms of such plans, policies, agreements and arrangements, or
summaries of any such plans, policies, agreements and arrangements not otherwise
in writing.

(b) Seller’s Pension Plan and Seller’s 401(k) Plan are the only Employee Plans
that are intended to be qualified under Section 401(a) of the IRC.

(c) The Subsidiary does not employ any Employees or any other individuals and
does not currently maintain any Employee Plan.

(d) To the Seller’s Knowledge, each Employee Benefit Plan maintained by Seller
for the benefit of the Employees has been established and administered in all
material respects in accordance with its terms and the applicable provisions of
ERISA and the IRC.

(e) The only representations and warranties given in respect of employee benefit
matters are those contained in this Section 5.13 and none of the other
representations and warranties contained in this Agreement shall be deemed to
constitute, directly or indirectly, a representation or warranty in respect of
employee benefit matters.



      Section 5.14. Environmental Matters.

(a) Except as set forth in Schedule 5.14:

(i) Compliance. Each of Seller and the Subsidiary is in compliance with all
Environmental Laws applicable to the Assets or the Business except where the
failure to be in compliance with such Environmental Laws would not, individually
or in the aggregate, have an adverse financial effect on the Business of more
than $400,000. Neither Seller nor the Subsidiary has received any written
communication that alleges that either Seller or the Subsidiary is not in
compliance with applicable Environmental Laws related to the Assets or the
Business except for any such written communications relating to matters that
would not, individually or in the aggregate, have an adverse financial effect on
the Business of more than $400,000. To the Knowledge of Seller, neither Seller
nor the Subsidiary have used any waste disposal site, or otherwise disposed of,
or transported, or arranged for the transportation of, any Hazardous Materials
to any location in violation in any material respect of any Environmental Law
that relates to the Assets or the Business.

(ii) Environmental Permits. Seller and the Subsidiary have obtained or applied
for all environmental, health and safety permits and authorizations
(collectively, the “Environmental Permits”) necessary for the construction of
their facilities or the conduct of their present operations related to the
Assets or the Business, and all such permits are in good standing or, where
applicable, a renewal application has been timely filed and is pending agency
approval, and each of Seller and the Subsidiary is in compliance with all terms
and conditions of its respective Environmental Permits related to the Assets or
the Business, in each case except where the failure to obtain or apply or be in
compliance with such Environmental Permits or the requirement to make any
expenditure in connection with such Environmental Permits would not,
individually or in the aggregate, have an adverse financial effect on the
Business of more than $400,000.

(iii) Environmental Claims. To the Knowledge of Seller, there is no
Environmental Claim related to the Assets or the Business pending (x) against
Seller or the Subsidiary, (y) against any person or entity whose liability for
any Environmental Claim Seller or the Subsidiary has retained or assumed either
contractually or by operation of law, or (z) against any real or personal
property or operations that Seller or the Subsidiary owns, leases or manages, in
whole or in part, which, in the cases of (x), (y) or (z) would reasonably be
expected to have, in the aggregate, an adverse financial effect on the Business
of more than $400,000.

(iv) Releases. Seller has no Knowledge of any Releases of any Hazardous Material
related to the Assets or the Business and its assets, properties and operations
that would reasonably be expected to form the basis of any Environmental Claim
against Seller or the Subsidiary, or against any person or entity whose
liability for any Environmental Claim Seller or the Subsidiary has retained or
assumed either contractually or by operation of law, except for Releases of
Hazardous Materials, the liability for which would not reasonably be expected to
have, in the aggregate, an adverse financial effect on the Business of more than
$400,000, or would not constitute an Assumed Liability.

(v) Predecessors. Seller has no Knowledge, with respect to any predecessor of
Seller or any Subsidiaries, of any Environmental Claim or Environmental
Liability related to the Assets pending or threatened, or of any Release of
Hazardous Materials that would reasonably be expected to form the basis of any
Environmental Claim or Environmental Liability related to the Assets, that would
reasonably be expected to have a Material Adverse Effect.

(vi) Disclosure. Seller has no Knowledge of any material facts related to the
Assets that Seller reasonably believes would form the basis of an Environmental
Claim or Environmental Liability (i) arising from the failure to have the
necessary pollution control equipment currently required or known to be required
in the future by applicable Environmental Laws or (ii) relating to current
remediation activities or remediation activities known to be required in the
future, in either case that would reasonably be expected to have a Material
Adverse Effect.

(b) The only representations and warranties given in respect of environmental
matters and compliance with and liability under Environmental Laws are those
contained in this Section 5.14 and none of the other representations and
warranties shall be deemed to constitute, directly or indirectly, a
representation or warranty in respect of environmental matters and compliance
with and liability under Environmental Laws.



      Section 5.15. Absence of Certain Changes or Events.

Except (a) as set forth in Schedule 5.15, (b) for any intercompany receivables
or payables that will be paid, cancelled or offset prior to Closing as
contemplated in Section 2.5 and (c) any actions taken by Seller or the
Subsidiary that would be permitted by Section 6.1(a), since September 30, 2005,
the Business has been conducted in the ordinary course, except in connection
with any process relating to a sale of the Business, including entering into
this Agreement. Since September 30, 2005, there has not been any event or
condition, or series of events or conditions, occurring outside the normal
course of business affecting the Assets that either (i) has resulted in, or
(ii) to Seller’s Knowledge, will result in, a Material Adverse Effect.



      Section 5.16. Regulatory Matters.

(a) Schedule 5.16 sets forth all of the currently pending rate filings relating
to the Business heretofore made by Seller before any Governmental Body and each
other currently pending rate Proceeding of any Governmental Body (other than
Proceedings that also affect other Persons engaged in a business similar to the
Business such as generic or industry-wide Proceedings) that is reasonably likely
to have a Material Adverse Effect.

(b) All currently effective material filings relating to the Business heretofore
made by Seller or the Subsidiary with any Governmental Body were made in
material compliance with Legal Requirements then applicable thereto and the
information contained therein was true and correct in all material respects as
of the respective dates of such filings.

(c) Seller has certificates of public convenience from the Pennsylvania Public
Utility Commission (“PA PUC”) or is otherwise legally entitled to provide
service in all areas (a) where it currently provides service to its customers as
part of the Business or (b) as identified on its tariff.



      Section 5.17. Brokers.

Except as set forth on Schedule 5.17, no broker or finder has acted for or on
behalf of Seller or any Affiliate of Seller in connection with this Agreement or
the transactions contemplated by this Agreement. No broker or finder is entitled
to any brokerage or finder’s fee, or to any commission, or to any other
compensation based in any way on agreements, arrangements or understandings made
by or on behalf of Seller or any Affiliate of Seller for which Buyer has or will
have any liability or obligation (contingent or otherwise).



      Section 5.18. Disclaimer.

Except as otherwise expressly set forth in this Article V, Seller expressly
disclaims any representations or warranties of any kind or nature, express or
implied, as to the condition, value or quality of the assets or properties
currently or formerly used, operated, owned, leased, controlled, possessed,
occupied or maintained by Seller or the Subsidiary, and Seller SPECIFICALLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY
OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO SUCH ASSETS OR PROPERTIES,
OR ANY PART THEREOF, OR AS TO THE WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY
DEFECTS THEREIN, WHETHER LATENT OR PATENT, IT BEING UNDERSTOOD THAT SUCH ASSETS
AND PROPERTIES ARE BEING ACQUIRED, “AS IS, WHERE IS” ON THE CLOSING DATE, AND IN
THEIR PRESENT CONDITION, WITH ALL FAULTS AND THAT BUYER SHALL RELY ON ITS OWN
EXAMINATION AND INVESTIGATION THEREOF.



      Section 5.19. Insurance.

(a) Schedule 5.19 sets forth a true and complete list of all current policies of
property and casualty insurance, insuring the properties, assets, employees
and/or operations of the Business (collectively, the “Policies”). All premiums
payable under such Policies have been paid in a timely manner and Seller and the
Subsidiary have complied in all material respects with the terms and conditions
of all such Policies.

(b) All material Policies are in full force and effect. Neither Seller nor the
Subsidiary is in material default under any provisions of the Policies, and
there is no claim by Seller or the Subsidiary or any other Person pending under
any of the Policies as to which coverage has been questioned, denied or disputed
by the underwriters or issuers of such Policies.



      Section 5.20. Absence of Undisclosed Liabilities.

Except as disclosed on Schedule 5.20, neither Seller nor the Subsidiary has any
indebtedness or liability, absolute or contingent, related to the Assets or the
Business of a nature required by GAAP to be reflected in a consolidated
corporate balance sheet relating to the Business, except liabilities,
obligations or contingencies that (a) are accrued or reserved against in the
Financial Statements or reflected in the notes thereto, (b) were incurred or
accrued in the ordinary course of business (including liens of current taxes and
assessments not in default) since September 30, 2005, or (c) to Seller’s
Knowledge, would not reasonably be expected, individually or in the aggregate,
to have an adverse financial effect on the Business of more than $1,000,000.



      Section 5.21. Sufficiency of Assets.

Except as set forth on Schedule 5.21, the Assets include all assets, properties
and rights necessary for the operation of the Business consistent with past
practice and as currently operated.



      Section 5.22. PUHCA.

Seller is not a “holding company” as defined in the Public Utility Holding
Company Act of 1935, as amended (“PUHCA 1935”), or the Public Utility Holding
Company Act of 2005 (“PUHCA 2005”). The execution and delivery of this Agreement
by Seller does not and will not violate any provision of PUHCA 1935 or PUHCA
2005 or any rules or regulations thereunder pertaining to Seller.

ARTICLE VI.

COVENANTS



      Section 6.1. Covenants of Seller.

Seller agrees to observe and perform the following covenants and agreements:

(a) Conduct of the Business Prior to the Closing Date. With respect to the
Business, except (x) as contemplated in this Agreement or in Schedule 6.1,
(y) as required by any Legal Requirement or Order or (z) as otherwise expressly
consented to in writing by Buyer, which consent will not be unreasonably
withheld or delayed, prior to the Closing, Seller will, with respect to the
Business, and will cause the Subsidiary to:

(i) not make or permit any material change in the general nature of the
Business;

(ii) maintain the Business in the ordinary course of business consistent with
Good Utility Practices, and maintain the Assets in their present condition,
reasonable wear and tear excepted, subject to retirements in the ordinary course
of business;

(iii) not enter into, assign, amend, renew or extend, any material transaction
or Material Contract other than in the ordinary course of business, provided
that such ordinary course exception shall not be applicable to any
(A) collective bargaining agreement (as to which Section 6.14 shall apply) or
(B) release or assignment of any natural gas supply, pipeline transportation or
storage Contract for a term of more than one month unless there is a Legal
Requirement to the contrary;

(iv) not purchase, sell, lease, dispose of or otherwise transfer or make any
Contract for the purchase, sale, lease, disposition or transfer of, or subject
to any Encumbrance (other than a Permitted Encumbrance), any material Assets
other than in the ordinary course of business;

(v) not hire any new employee unless such employee is a bona fide replacement
for either a presently-filled position or a vacancy in an authorized position
with the Business;

(vi) not make any unbudgeted capital expenditure or capital expenditure
commitment in excess of $500,000 in the aggregate except in the event of service
interruption, emergency or casualty loss;

(vii) comply in all material respects with all applicable material Legal
Requirements and Orders, including without limitation those relating to the
filing of reports and the payment of Taxes due to be paid prior to the Closing,
other than those contested in good faith;

(viii) except in the ordinary course of business or in accordance with the terms
of any existing Contract, Employee Plan or collective bargaining agreement, not
grant any material increase or change in total compensation or benefits (taken
as a whole) to any of the Transferred Employees or enter into any employment,
severance or similar Contract with any Person or amend any such existing
Contracts to increase any amounts payable thereunder or benefits provided
thereunder;

(ix) not terminate any Material Contract except in the case of a breach of such
Contract by the other party thereto;

(x) not create, incur, assume, guarantee or otherwise become liable with respect
to any indebtedness for money borrowed other than in the ordinary course of
business (it being understood and agreed that customer advances, customer
deposits and construction advances do not create indebtedness for money
borrowed), except pursuant to advances made by Seller to the Business or to the
Subsidiary;

(xi) not amend the Organizational Documents of the Subsidiary;

(xii) not make any change in the stock ownership of the Subsidiary and not
grant, issue, sell, dispose of, pledge or otherwise encumber any interest in the
Subsidiary; and

(xiii) not make any commitment to take any of the actions prohibited by this
Section 6.1(a).

(b) Access to the Business, Assets and Records; Updating Information.

(i) From and after the date hereof and until the Closing Date, Seller shall
permit Buyer and its Representatives to have, on reasonable notice and at
reasonable times, reasonable access to all properties, employees, offices and
books, papers and records to the extent that they reasonably relate to the
ownership, operation, obligations and liabilities of the Business, the
Subsidiary and the Assets; provided, however, that such access shall not
unreasonably interfere with the operation of the Business; and provided,
further, that Buyer hereby agrees to defend, indemnify and hold harmless Seller
from and against all Losses arising out of or relating to Buyer’s access
provided pursuant to this Section 6.1(b)(i). Without limiting the application of
the Confidentiality Agreement, all documents or information furnished by Seller
or obtained by Buyer hereunder shall be subject to the Confidentiality
Agreement.

(ii) Seller will notify Buyer as promptly as practicable of any significant
change in the ordinary course of business for the Business and of any material
Proceedings (Threatened or pending) involving or affecting the Business or the
transactions contemplated by this Agreement, of any unbudgeted capital
expenditure or commitment in excess of $100,000, individually, or $500,000 in
the aggregate, and shall use reasonable efforts to keep Buyer fully informed of
such events.

(c) Consents. Subject to Section 2.4(b), Seller will use its commercially
reasonable efforts and act diligently to obtain all necessary Consents required
to consummate the transactions contemplated hereby in a timely manner, including
any Consent required under any Legal Requirement or Contract applicable to the
Business and all Consents listed in Schedule 5.3.



      Section 6.2. Covenants of Buyer.

Buyer agrees to observe and perform the following covenants and agreements:

(a) Consents. Buyer will use its commercially reasonable efforts and act
diligently to assist Seller in obtaining all necessary Consents required to
consummate the transactions contemplated hereby in a timely manner, including
any Consent required under any Legal Requirement or Contract applicable to the
Business, and all Consents listed in Schedule 5.3, and will use its commercially
reasonable efforts and act diligently to obtain all Consents described in
Section 4.3 in a timely manner.

(b) Access to Information. After Closing, Buyer will, and will cause its
Representatives to, afford to Seller, including its Representatives, reasonable
access to all books, records, files and documents related to the Business in
order to permit Seller to prepare and file its Tax Returns and to prepare for
and participate in any investigation with respect thereto, to prepare for and
participate in any other investigation and defend any Proceedings relating to or
involving Seller, the Subsidiary or the Business for which Seller may be
responsible, to discharge its obligations under this Agreement and the other
Related Documents to which it is a party and for other reasonable purposes and
will afford Seller reasonable assistance in connection therewith. Buyer will
cause such records to be maintained for not less than seven years from the
Closing Date and will not dispose of such records without first offering in
writing to deliver them to Seller; provided, however, that in the event that
Buyer transfers all or a portion of the Business to any third party during such
period, Buyer may transfer to such third party all or a portion of the books,
records, files and documents related thereof, provided such third party
transferee expressly assumes in writing the obligations of Buyer under this
Section 6.2(b). In addition, on and after the Closing Date, at Seller’s request,
Buyer shall make available to Seller and its Affiliates, employees,
representatives and agents, those employees of Buyer requested by Seller in
connection with any Proceeding, including to provide testimony, to be deposed,
to act as witnesses and to assist counsel; provided, however, that (i) such
access to such employees shall not unreasonably interfere with the normal
conduct of the operations of Buyer and (ii) Seller shall reimburse Buyer for the
out-of-pocket costs reasonably incurred by Buyer in making such employees
available to Seller.

(c) Seller Guarantees and Surety Instruments. Buyer shall use its commercially
reasonable efforts to assist Seller in obtaining full and complete releases on
the guarantees, letters of credit, bonds and other surety instruments provided
by Seller in connection with the Business or for the benefit of the Subsidiary,
all of which have been listed by Seller on Schedule 6.2(c). For purposes of this
Section 6.2(c), commercially reasonable efforts shall include: (i) Buyer’s
assumption of the Contracts on the terms set forth in this Agreement; and
(ii) an obligation on the part of Buyer to provide a guaranty, letter of credit,
bond or other surety instrument at Closing to the extent required by any
Contract assumed by Buyer or retained by the Subsidiary at Closing and, in
general, no later than 90 days after the Closing Date but effective as of the
Closing Date, an equivalent surety instrument to be substituted for any surety
instrument provided by Seller to any beneficiary in connection with the Business
or for the benefit of the Subsidiary. Buyer shall indemnify, defend and hold
harmless Seller and its Affiliates for any and all Losses (in each case without
deduction or set off) incurred on account of Seller’s guarantees, letters of
credit, bonds and other surety instruments on or after the Closing Date insofar
as such Losses relate to events occurring on or after Closing.



      Section 6.3. Governmental Filings.

(a) HSR Act Filing. Buyer and Seller shall make an appropriate filing of a
Notification and Report Form pursuant to the HSR Act with respect to the
transactions contemplated hereby within ten Business Days following the
execution of this Agreement. Buyer and Seller shall supply as promptly as
practicable any additional information or documentary material that may be
requested pursuant to the HSR Act and shall take all other actions necessary to
cause the expiration or termination of the applicable waiting periods under the
HSR Act as soon as practicable. Buyer and Seller shall comply substantially with
any additional requests for information, including requests for production of
documents and production of witnesses for interviews or depositions, made by the
Antitrust Division of the United States Department of Justice, the United States
Federal Trade Commission or the antitrust or competition law authorities of any
other jurisdiction (the “Antitrust Authorities”) and take all other reasonable
actions to obtain clearance from the Antitrust Authorities, or if such clearance
cannot be obtained, to reach an agreement, settlement, consent providing for
divestiture, a “hold separate” agreement, contractual undertakings with third
parties or any other relief with the concerned Antitrust Authority in order to
permit the consummation of the transactions contemplated by this Agreement.
Buyer shall exercise its commercially reasonable efforts, and Seller shall
cooperate fully with Buyer, to prevent the entry in any Proceeding brought by an
Antitrust Authority or any Governmental Body of an Order that would prohibit,
make unlawful or delay the consummation of the transactions contemplated by this
Agreement. Seller shall not oppose any efforts of Buyer, including Buyer’s
proffer of consent to any Order, to complete lawfully the transactions
contemplated by this Agreement, and shall cooperate in good faith with Buyer and
the Antitrust Authorities to the same effect. Notwithstanding the foregoing,
neither party shall be required to agree to any divestiture of or material
restriction on, a material business, a material asset or a material group of
related assets that, in any such case, is owned or operated by it or any of its
Affiliates.

(b) Other Regulatory Filings. Buyer and Seller will, as soon as reasonably
practicable following the execution of this Agreement, but no later than fifteen
Business Days thereafter with respect to the joint application to the
Pennsylvania Public Utility Commission, prepare and file with each Governmental
Body requests for such Consents as may be necessary for the consummation of the
transactions contemplated hereby in accordance with the terms of this Agreement.
Buyer and Seller will diligently pursue such Consents and will cooperate with
each other in seeking such Consents. To such end, the parties agree to make
available the personnel and other resources of their respective organizations in
order to obtain all such Consents. Each party will promptly inform the other
party of any communication received by such party from, or given by such party
to, any Governmental Body from which any such Consent is required and of any
material communication received or given in connection with any Proceeding by a
private party, in each case regarding any of the transactions contemplated
hereby, and will permit the other party to review any communication given by it
to, and consult with each other in advance of any meeting or conference with,
any such Governmental Body or, in connection with any Proceeding by a private
party, with such other Person, and to the extent permitted by such Governmental
Body or other Person, give the other party the opportunity to attend and to
participate in such meetings and conferences. Neither party shall take any
action in connection with obtaining any Consent from any Governmental Body that
is intended to create, allocate, or shift to the other party any liability
arising from the obtaining of such Consent. Notwithstanding the foregoing,
neither party shall be required to agree to any divestiture of or material
restriction on, a material business, a material asset or a material group of
related assets that, in any such case, is owned or operated by it or any of its
Affiliates.



      Section 6.4. Seller Marks.

Within 180 days after the Closing Date, Buyer shall cease using any names,
marks, trade names, trademarks and corporate symbols and logos incorporating
“Southern Union”, “Southern,” “SU,” and “SUG,” (collectively and together with
all other names, marks, trade names, trademarks and corporate symbols and logos
owned by Seller or any of its Affiliates other than the PG Marks, the “Seller
Marks”). shall use commercially reasonable efforts to remove from the Assets any
and all Seller Marks and shall amend the relevant Organizational Documents of
the Subsidiary to change the name of the Subsidiary to a name that does not
include any Seller Mark or any name or term confusingly similar to any Seller
Mark. Thereafter, Buyer shall not use any Seller Mark or any name or term
confusingly similar to any Seller Mark in connection with the sale of any
products or services, in the corporate or doing business name of any of its
Affiliates or otherwise in the conduct of its or any of its Affiliates’
businesses or operations. In the event that Buyer breaches this Section 6.4,
Seller shall be entitled to specific performance of this Section 6.4 and to
injunctive relief against further violations, as well as any other remedies at
law or in equity available to Seller.



      Section 6.5. Acknowledgment by Buyer.

In order to induce Seller to enter into and perform this Agreement and the
Related Documents, Buyer acknowledges and agrees with Seller as follows:

THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE V OF THIS AGREEMENT
CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF SELLER TO
BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE RELATED
DOCUMENTS, AND THERE ARE NO REPRESENTATIONS, WARRANTIES, COVENANTS,
UNDERSTANDINGS OR AGREEMENTS, ORAL OR WRITTEN, IN RELATION THERETO BETWEEN THE
PARTIES OTHER THAN THOSE INCORPORATED HEREIN AND THEREIN. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE V OF THIS
AGREEMENT, BUYER DISCLAIMS RELIANCE ON ANY REPRESENTATIONS OR WARRANTIES, EITHER
EXPRESS OR IMPLIED, BY OR ON BEHALF OF SELLER OR ITS AFFILIATES OR
REPRESENTATIVES. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS PROVIDED IN SECTIONS 5.7, 5.11, 5.14 AND
5.21, THERE ARE NO REPRESENTATIONS OR WARRANTIES OF SELLER WITH RESPECT TO THE
CONDITION OF THE ASSETS, COMPLIANCE WITH ENVIRONMENTAL LAWS AND ENVIRONMENTAL
PERMITS OR THE PRESENCE OR RELEASES OF HAZARDOUS MATERIAL IN THE FIXTURES,
SOILS, GROUNDWATER, SURFACE WATER OR AIR ON, UNDER OR ABOUT OR EMANATING FROM
ANY OF THE PROPERTIES OR ASSETS OF SELLER OR THE SUBSIDIARY.



      Section 6.6. Transition Plan.

Within 15 days after the execution date of this Agreement, Buyer shall deliver
to Seller a list of its proposed representatives to a joint transition team,
which shall include individuals with expertise from various functional
specialties associated or involved in providing billing, payroll and other
support services provided to the Business by any automated or manual process
using facilities or employees that are not included among the Assets or
Transferred Employees. Seller will add its representatives to such team within
15 days after receipt of Buyer’s list. Such team will be responsible for
preparing as soon as reasonably practicable after the execution date of this
Agreement, and timely implementing, a transition plan that will identify and
describe substantially all of the various transition activities that the parties
will cause to occur before and after the Closing and any other transfer of
control matters that any party reasonably believes should be addressed in such
transition plan, including the matters set forth on Exhibit 6.6. Buyer and
Seller shall use their commercially reasonable efforts to cause their
Representatives on such transition team to cooperate in good faith and take all
reasonable steps necessary to develop a mutually acceptable transition plan by
no later than 60 days after the date of this Agreement. The terms and conditions
governing such transition activities will be more fully set forth in a
transition agreement reasonably satisfactory to the parties, including the
matters set forth on Exhibit 6.6, to be executed and delivered by Buyer and
Seller at the Closing.



      Section 6.7. Purchase of Leased Assets.

Buyer and Seller shall use commercially reasonable efforts to arrange for Buyer,
on the Closing Date, to enter into new lease agreements covering the equipment
listed on Schedule 6.7 and leased by the lessors to Seller and/or the Subsidiary
as identified on Schedule 6.7 (the “Leased Assets”), or if unable to do so, then
for Buyer to purchase any Leased Assets directly from any such lessor on, or
promptly after, the Closing Date upon Buyer’s payment directly to any lessor of
the purchase price for any of the Leased Assets under the applicable lease. In
either case, Buyer shall be responsible for, and shall pay any related transfer,
registration, sales tax and similar fees, including expenses of counsel, if any,
associated with any such lease arrangement or any transfer arising therefrom.



      Section 6.8. Meter Reading.

On and prior to the Closing Date, Seller shall read the customer meters in their
normal cycle and in due course render the related bills to its customers served
by the Business. Seller shall also read each transportation customer meter
(collectively, “Large Volume Meters”) on the day immediately preceding the
Closing Date. Seller shall provide Buyer with the last meter reading from each
of the Large Volume Meters made on the day immediately preceding the Closing
Date as soon as practicable after the Closing Date. After the Closing Date,
Buyer shall read the customer meters for their first time, in the normal cycle,
and in due course render bills for service during the period between Seller’s
last reading in the normal cycle and Buyer’s first reading in the normal cycle
to the customers. Buyer shall determine the volume of gas sold by Seller prior
to the Closing Date through Large Volume Meters by Seller’s meter readings on
the day immediately preceding Closing Date. Buyer shall determine by allocation
the volumes of gas sold by Seller through all meters other than Large Volume
Meters, prior to the Closing Date, and the gas sold by Seller, on and after the
Closing Date and prior to its first meter reading through meters without charts.
Such allocation shall be consistent with Seller’s past practices for unbilled
revenues. Once such determinations have been made by Buyer, the estimated
amounts of accounts receivable and earned but unbilled revenue and any other
related payables or liabilities shall be adjusted based upon such determinations
for purposes of the Working Capital adjustment.



      Section 6.9. Insurance.

(a) At Buyer’s request, Seller agrees to use commercially reasonable efforts to
assert and diligently pursue all rights to insurance coverage under the Policies
(other than with respect to Workman’s Compensation and punitive damage policies)
and any other past insurance policies of Seller relating to the Business or the
Assets (such insurance policies shall collectively be referred to herein as the
“Insurance Policies”) with respect to insured claims asserted prior to the
Closing for matters included in the Assumed Liabilities pursuant to
Section 2.2(b)(v). Seller shall remit to Buyer all insurance proceeds obtained
after Closing with respect to such insured claims. Furthermore, Seller agrees to
use commercially reasonable efforts to negotiate with each of its insurance
companies in order to provide Buyer the benefit of the coverage under the
policies for all claims asserted on or after the Closing Date and to cooperate
with Buyer with any efforts to obtain “tail” coverage, at Buyer’s sole cost,
with respect to any “claims made policies.” Notwithstanding anything herein to
the contrary, any recovery of insurance proceeds by Buyer shall be net of all
Seller’s cost and expenses. Seller shall give access to Buyer to all of the
non-privileged information relating to these matters and shall consult with
Buyer on the progress thereof from time to time.

(b) After the Closing, Buyers shall be responsible for, and neither Seller nor
any of its Affiliates shall have any responsibility for, the payment of any
deductible amounts or underlying limits attributable to the Insurance Policies.
Buyer acknowledges that certain of the Insurance Policies may require Seller or
any of its Affiliates to provide an indemnity to the insurance carrier for
deductible amounts and to provide collateral to secure such indemnity
obligations. Buyer shall enter into an indemnification agreement in form
mutually acceptable to Buyer and Seller wherein Buyer agrees to indemnify and
hold harmless Seller or any of its Affiliates (as applicable) for any and all of
the costs of maintaining such collateral and for any charges made against such
collateral or indemnification payments in connection with claims arising or
alleged to arise from the operations of the Business required to be paid by
Seller of any of its Affiliates (as applicable) under or with respect to such
Insurance Policies from and after the Closing Date.

(c) Seller makes no representation or warranty with respect to the
applicability, validity or adequacy of any Insurance Policies, and Seller shall
not be responsible to Buyer or any of its Affiliates for the failure of any
insurer to pay under such Insurance Policy.

(d) Nothing in this Agreement is intended to provide or shall be construed as
providing a benefit or release to any insurer or claims service organization of
any obligation under any Insurance Policy. Nothing herein shall be construed as
creating or permitting any insurer or claims service organization the right of
subrogation against Seller or Buyer or any of their Affiliates in respect of
payments made by one to the other under any Insurance Policy.



      Section 6.10. Risk of Loss.

The risk of any loss, damage, impairment, confiscation or condemnation of any of
the Assets from any cause whatsoever shall be borne by Seller at all times prior
to the Closing, and by Buyer at all times thereafter. If any such loss, damage,
impairment, confiscation or condemnation occurs, Seller shall apply the proceeds
of any insurance policy, judgment or award with respect thereto to impair,
replace or restore the Assets as soon as possible to their prior condition;
provided, however, anything contained in this Agreement to the contrary
notwithstanding, Seller shall not be obligated to expend sums in excess of the
proceeds of any insurance policy, judgment or award with respect to any loss,
damage, impairment, confiscation or condemnation of any of the Assets in order
to repair, replace or restore such Assets to their prior condition. The
provisions of this Section 6.10 shall apply in the event (“Casualty Event”) of
any damage or destruction to the Assets which would result in the nonoccurrence
of a condition precedent to Buyer’s obligation to consummate this Agreement. If
a Casualty Event shall occur, Buyer at its option, may proceed to close this
Agreement on the Closing Date, in which event Seller shall pay or assign to
Buyer the proceeds from any insurance policies covering Assets subject to the
Casualty Event to the extent such proceeds are received by or payable to Seller
and have not been used in or committed to the restoration or replacement of
Assets subject to the Casualty Event as of the Closing Date.



      Section 6.11. Rate Matters.

Seller has advised Buyer that Seller intends, except to the extent otherwise
mutually agreed to by Seller and Buyer, to file a rate case with the PA PUC on
or about March 15, 2006. Seller agrees to prosecute diligently such rate case
without regard to the pendency of this transaction to pursue the full amount to
which Seller shall be lawfully entitled. Without limiting the provisions of
Section 6.1(b), Seller shall give Buyer access to all information relating to
the rate case and shall permit Buyer to consult with Seller and its counsel on
the progress thereof from time to time. Notwithstanding the foregoing, Seller
shall have discretion to conduct such proceeding in the manner consistent with
the foregoing standards, but Seller shall not settle or compromise such
proceeding without the prior written consent of Buyer, such consent not to be
unreasonably withheld.



      Section 6.12. Outstanding Payments and Bank Accounts.

(a) Notwithstanding anything contained herein to the contrary, (a) all of the
bank accounts and lock boxes of Seller used in or in connection with the
Business shall be considered “Assets” for the purposes of this Agreement and
shall be transferred to Buyer at the Closing, (b) any checks that are in the
possession of Seller at the Closing that relate to accounts receivable (or any
other asset) included in the Assets shall be transferred to Buyer at the Closing
and (c) any checks that are in the possession of Seller at the Closing that
relate to accounts receivable (or any other asset) not included in the Assets
shall be retained by Seller.

(b) From and after the Closing, (a) if Seller or any of its Affiliates receives
or collects any funds relating to any accounts receivable (or any other asset)
included in the Assets, Seller or its Affiliates shall remit any such amounts to
Buyer as promptly as practicable but no later than ten (10) days after Seller or
any of its Affiliates receives such sum, and (b) Seller and its Affiliates shall
promptly forward all mail, remittance, receipts or other mailings received by
any of them relating to the Business to Buyer.



      Section 6.13. Preparation of Audited Financial Statements of the Business.

If requested by Buyer, Seller shall prepare and deliver to Buyer audited
consolidated balance sheets of the Business as of December 31, 2004 and 2005 and
audited consolidated statements of income and cash flows of the Business for the
12-month period ended June 30, 2004, the 6-month period ended December 31, 2004
and the 12-month period ended December 31, 2005 (such audited balance sheets and
statements of income and cash flows, the “Audited Financials”). If so requested,
Seller shall use commercially reasonable efforts to deliver the Audited
Financials to Buyer by the later of (i) the Closing Date or (ii) September 30,
2006. The Audited Financials shall be prepared in accordance with GAAP, and
shall be accompanied by the unqualified opinion of the auditors of the Business.
Seller shall consult with Buyer on a regular basis regarding the preparation of
the Audited Financials, and Buyer shall reimburse Seller for the auditing fees
and expenses of Seller’s external auditor relating to the preparation of the
Audited Financials. Notwithstanding the foregoing, (i) Buyer shall use
commercially reasonable efforts to seek a waiver from the SEC to minimize or
reduce, to the extent practicable, its obligation to provide such Audited
Financials in connection with its public filings or offerings and (ii) Seller’s
requirement to deliver such Audited Financial Statements shall not be a
condition to Closing.



      Section 6.14. Collective Bargaining Agreement.

Seller has advised Buyer that Seller intends to negotiate a renewal or extension
of the Collective Bargaining Agreement between PG Energy and International
Brotherhood of Electrical Workers, AFL-CIO, Scranton and Carbondale Operating
Areas, including Mid Valley Local Union #2244 (the “CBA”). Seller agrees to
negotiate such renewal or extension diligently to achieve commercially
reasonable terms and conditions consistent with past practice. Seller shall give
Buyer access to all information relating to the CBA renewal or extension and
shall permit Buyer to consult with Seller and its counsel on the progress
thereof from time to time. Notwithstanding the foregoing, Seller shall have
discretion to conduct such negotiations in the manner consistent with the
foregoing standards, but Seller shall not enter into such renewal or extension
without the prior written consent of Buyer, such consent not to be unreasonably
withheld.

ARTICLE VII.

CONDITIONS PRECEDENT



      Section 7.1. Seller’s Conditions Precedent to Closing.

The obligation of Seller to consummate the transactions contemplated by this
Agreement shall be subject to fulfillment at or prior to the Closing of the
following conditions:

(a) Representations and Warranties True as of the Closing Date. Buyer’s
representations and warranties in this Agreement shall have been true and
correct in all material respects as of the date of this Agreement and shall be
true and correct in all material respects as of the Closing Date as if made on
the Closing Date, subject to changes expressly contemplated and permitted by
this Agreement, except that representations and warranties made as of, or in
respect of, only a specified date or period shall be true and correct in all
material respects as of, or in respect of, such date or period.

(b) Compliance with Agreements. The covenants, agreements and conditions
required by this Agreement and the Employee Agreement to be performed and
complied with by Buyer shall have been performed and complied with in all
material respects prior to or at the Closing Date.

(c) Certificate. Buyer shall execute and deliver to Seller a certificate of an
authorized officer of Buyer, dated the Closing Date, stating that the conditions
specified in Sections 7.1(a) and 7.1(b) of this Agreement have been satisfied.

(d) Governmental Approvals and Other Consents. Seller shall have obtained all
Consents of Governmental Bodies (or the Consent of the appropriate Governmental
Body shall be able to be deemed to have been received in accordance with the
applicable Legal Requirement) by Final Order and other Persons that are required
in order to consummate the transactions contemplated hereby and to transfer the
Assets and the Stock to Buyer without Seller incurring material liability under
any Legal Requirement, Order or Contract.

(e) HSR Act. The applicable waiting period under the HSR Act with respect to the
transactions contemplated hereby shall have expired or have been terminated.

(f) Injunctions. On the Closing Date, there shall be no Orders that operate to
restrain, enjoin or otherwise prevent the consummation of the transactions
contemplated by this Agreement.

(g) Documents. Buyer shall have delivered or shall stand ready to deliver all
the certificates, instruments, Contracts and other documents specified to be
delivered by it hereunder on or before the Closing Date, including pursuant to
Section 8.1, and shall have taken such actions as Seller may have requested
pursuant to Section 11.2.



      Section 7.2. Buyer’s Conditions Precedent to Closing.

The obligation of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to fulfillment at or prior to the Closing of the
following conditions:

(a) Representations and Warranties True as of the Closing Date. Seller’s
representations and warranties in this Agreement shall have been true and
correct in all material respects as of the date of this Agreement and shall be
true and correct in all material respects as of the Closing Date as if made on
the Closing Date, subject to changes expressly contemplated and permitted by
this Agreement, except (i) that representations and warranties made as of, or in
respect of, only a specified date or period shall be true and correct in all
material respects as of, or in respect of, such date or period, (ii) in the case
of representations and warranties that are qualified by materiality or Material
Adverse Effect, which representations and warranties shall have been when made,
and shall be on the Closing Date, true and correct in all respects, and (iii) to
the extent that any failure of such representations and warranties to be true
and correct as aforesaid when taken in the aggregate would not have a Material
Adverse Effect.

(b) Compliance with Agreements. The covenants, agreements and conditions
required by this Agreement or the Employee Agreement to be performed and
complied with by Seller shall have been performed and complied with in all
material respects prior to or at the Closing Date, except where the failure to
so perform or comply when taken in the aggregate would not have a Material
Adverse Effect.

(c) Certificate. Seller shall execute and deliver to Buyer a certificate of an
authorized officer of Seller, dated the Closing Date, stating that the
conditions specified in Sections 7.2(a) and 7.2(b) of this Agreement have been
satisfied.

(d) Governmental Approvals and Other Consents. Seller shall have obtained all
Consents of Governmental Bodies (or the Consent of the appropriate Governmental
Body shall be able to be deemed to have been received in accordance with the
applicable Legal Requirement) by Final Order and other Persons that are required
in order to consummate the transactions contemplated hereby other than those the
failure of which to be obtained would not have a Material Adverse Effect, which
Consents of Governmental Bodies shall contain no condition which could
reasonably be expected to have a material adverse effect on the Assets or the
Business or the Buyer or any of its Affiliates.

(e) HSR Act. The applicable waiting period under the HSR Act with respect to the
transactions contemplated hereby shall have expired or have been terminated.

(f) Injunctions. On the Closing Date, there shall be no Orders that operate to
restrain, enjoin or otherwise prevent the consummation of the transactions
contemplated by this Agreement.

(g) Documents. Seller shall have delivered or shall stand ready to deliver all
of the certificates, instruments, Contracts and other documents specified to be
delivered by it hereunder, including pursuant to Section 8.1.

(h) No Material Adverse Effect. No occurrence or condition (alone or together
with other occurrences or conditions) giving rise to a Material Adverse Effect
shall have occurred since the date of this Agreement.

(i) Retained Indebtedness Encumbrances. All Encumbrances on the Assets or the
Business relating to the Retained Indebtedness shall have been terminated or
otherwise released in a manner reasonably acceptable to Buyer.

ARTICLE VIII.

CLOSING



      Section 8.1. Closing.

The closing of the purchase and sale of the Assets (the “Closing”) will take
place at the offices of Fleischman and Walsh, L.L.P., 1919 Pennsylvania Avenue,
N.W., Suite 600, Washington, D.C. 20006, on the fifth business day after the
date on which the conditions specified in Sections 7.1 and 7.2 (excluding
conditions that, by their terms, cannot be satisfied until the Closing) are
satisfied or waived, unless another time, date and place is agreed to in writing
by the parties; provided, however, that neither Seller nor Buyer shall be
required to close the transactions contemplated by this Agreement until all
conditions to the obligations of Seller or Buyer, as the case may be, shall have
been satisfied or waived in accordance with the provisions of Article VII. The
date of the Closing is referred to in this Agreement as the “Closing Date.” The
transactions to be consummated on the Closing Date shall be deemed to have been
consummated as of 12:01 a.m., local time, on the Closing Date. At the Closing,
the following events shall occur, each event being deemed to have occurred
simultaneously with the other events.

(a) Bill of Sale. Seller and Buyer shall execute and deliver a bill of sale and
assignment and assumption agreement in a form reasonably acceptable to the
parties.

(b) Stock Certificates; Resignations; FIRPTA. Seller shall deliver to Buyer:
(i) the certificates representing the Stock, duly and validly endorsed to or
registered in the name of Buyer or its nominees or accompanied by separate stock
powers duly and validly executed by Seller, (ii) letters of resignation,
effective as of the Closing Date, from each director and each officer of the
Subsidiary and (iii) a certification of its non-foreign status as set forth in
Section 1445 of the IRC and the Treasury regulations promulgated thereunder.

(c) Payment of Estimated Purchase Price. Buyer will pay to Seller an amount
equal to the Estimated Purchase Price by wire transfer, in lawful money of the
United States of America in immediately available funds, to such account as
Seller shall have designated by notice to Buyer.

(d) Other Related Documents. To the extent consistent with the other provisions
of this Agreement, Seller (or the appropriate Affiliate of Seller) and Buyer
shall execute and deliver such other Related Documents and shall obtain and
deliver such other certificates reasonably requested by a party that are
necessary in order to satisfy any applicable Legal Requirements relating to the
transfer of the Assets or the Stock to Buyer or the assumption of the Assumed
Liabilities by Buyer; provided, however, that nothing in this clause (d) shall
obligate Seller or any Affiliate of Seller to execute or deliver any document
that affects, in a manner adverse to Seller, Seller’s liability to Buyer as
expressed herein.

ARTICLE IX.

TERMINATION



      Section 9.1. Termination Rights.

This Agreement may be terminated in its entirety at any time prior to the
Closing:

(a) By the mutual written agreement of Seller and Buyer;

(b) By Buyer, on the one hand, or Seller, on the other hand, in writing if there
shall be in effect a nonappealable Order prohibiting, enjoining or restricting
the transactions contemplated by this Agreement;

(c) By Buyer, upon the breach in any material respect of any of the
representations and warranties of Seller contained herein or the failure by
Seller to perform and comply in any material respect with any of the agreements
and obligations required by this Agreement to be performed or complied with by
Seller, provided that all such breaches or failures are reasonably likely to
result in a Material Adverse Effect and are not cured or otherwise addressed by
Seller in a manner reasonably acceptable to Buyer within 30 days of Seller’s
receipt of a written notice from Buyer that such breaches or failures have
occurred (or significant efforts have not been commenced to cure such
misrepresentations or breaches if they are susceptible to cure but not capable
of being cured within such 30 days);

(d) By Seller, upon the breach in any material respect of any of the
representations and warranties of Buyer contained herein or the failure by Buyer
to perform and comply in any material respect with any of the agreements and
obligations required by this Agreement to be performed or complied with by
Buyer, provided that such breach or failure is not cured or otherwise addressed
by Buyer in a manner reasonably acceptable to Seller within 30 days of Buyer’s
receipt of a written notice from Seller that such a breach or failure has
occurred (or significant efforts have not been commenced to cure such
misrepresentation or breach if it is susceptible to cure but not capable of
being cured within such 30 days);

(e) By either party in writing if the Closing has not occurred by August 25,
2006 (the “Upset Date”); provided, however, that the right to terminate this
Agreement under this Section 9.1(e) will not be available to any party that is
in material breach of its representations, warranties, covenants or agreements
contained herein; and provided further that in the event either party’s
conditions precedent to Closing set forth in Sections 7.1(d) or 7.1(e) or
Sections 7.2(d) or 7.2(e) have not been satisfied prior to the Upset Date but
are reasonably capable of being satisfied thereafter, then either party may
request from the other up to four extensions of thirty days each following
written notice to the other; or

(f) By Seller, if at Closing Buyer fails to make the payments required to be
made by Buyer at Closing.



      Section 9.2. Limitation on Right to Terminate; Effect of Termination.

(a) A party shall not be allowed to exercise any right of termination pursuant
to Section 9.1 if the event giving rise to the termination right shall be due to
the willful failure of such party seeking to terminate this Agreement to perform
or observe in any material respect any of the covenants or agreements hereunder
to be performed or observed by such party.

(b) If this Agreement is terminated as permitted under Section 9.1, such
termination shall be without liability of or to any party to this Agreement, or
any shareholder or Representative of such party; provided, however, that if such
termination shall result from the willful failure of any party to fulfill a
condition to the performance of any other party or to perform a covenant of this
Agreement or from a material and willful breach by any party to this Agreement
(it being understood that the failure to cure a breach shall not, by itself, be
a willful breach of this Agreement), then such party shall (subject to the last
sentence of this Section 9.2(b)) be fully liable for any and all damages
sustained or incurred by the other party. If prior to Closing either party to
this Agreement resorts to legal proceedings to enforce this Agreement, the
prevailing party in such proceedings shall be entitled to recover all costs
incurred by such party including reasonable attorney’s fees, in addition to any
other relief to which such party may be entitled; provided, however, and
notwithstanding anything to the contrary in this Agreement, in no event shall
either party be entitled to receive any punitive, exemplary, special, remote,
speculative, indirect or consequential damages (including any damages on account
of lost profits or opportunities).

ARTICLE X.

EMPLOYEE MATTERS



      Section 10.1. Employee Agreement.

The parties have addressed the transfer of employees and employee benefit
matters in a separate agreement, entitled Employee Agreement, executed and
delivered of even date herewith, the terms and provisions of which agreement are
incorporated into this Agreement as if fully set forth herein and a copy of
which is attached hereto as Exhibit 10.1 (the “Employee Agreement”).

ARTICLE XI.

TAX MATTERS



      Section 11.1. Purchase Price Allocation.

Within 180 days after the Closing Date, Buyer and Seller shall use their good
faith efforts to agree upon the allocation (the “Allocation”) of the Purchase
Price to the individual assets or classes of assets within the meaning of
Section 1060 of the IRC. If Buyer and Seller agree to such Allocation, Buyer and
Seller covenant and agree that (a) the values assigned to the assets by the
parties’ mutual agreement shall be conclusive and final for all purposes, and
(b) neither Buyer nor Seller will take any position before any Governmental Body
or in any Proceeding that is in any way inconsistent with such Allocation.
Notwithstanding the foregoing, if Buyer and Seller cannot agree to an
Allocation, Buyer and Seller covenant and agree to file, and to cause their
respective Affiliates to file, all Tax Returns and schedules thereto (including,
for example, amended returns, claims for refund, and those returns and forms
required under Section 1060 of the IRC and any Treasury regulations promulgated
thereunder) consistent with each of such party’s good faith Allocations, unless
otherwise required because of a change in any Legal Requirement.



      Section 11.2. Cooperation with Respect to Like-Kind Exchange.

Buyer agrees that Seller may, at Seller’s election prior to the Closing Date,
direct that all or a portion of the Purchase Price be delivered to a “qualified
intermediary” (as defined in Treasury Regulation Section 1.1031(k) — (g)(4)) in
order to enable Seller’s relinquishment of the Assets to qualify as part of a
like-kind exchange of property covered by Section 1031 of the IRC. If Seller so
elects, Buyer shall cooperate with Seller (but without being required to incur
any out-of-pocket costs in the course thereof) in connection with Seller’s
efforts to effect such like-kind exchange, which cooperation shall include,
without limitation, taking such actions as Seller requests in order to enable
Seller to qualify such transfer as part of a like-kind exchange of property
covered by Section 1031 of the IRC (including any actions required to facilitate
the use of a “qualified intermediary”), and Buyer agrees that Seller may assign
all or part of its rights and delegate all or part of its obligations under this
Agreement to a person or entity acting as a qualified intermediary to qualify
the transfer of the Assets as part of a like-kind exchange of property covered
by Section 1031 of the IRC. Buyer and Seller agree in good faith to use
reasonable efforts to coordinate the transactions contemplated by this Agreement
with any other transactions engaged in by either Buyer or Seller; provided that
such efforts are not required to include an unreasonable delay in the
consummation of the transactions contemplated by this Agreement.



      Section 11.3. Transaction Taxes.

All transfer, documentary, recording, notarial, sales, use, registration, stamp
and other similar taxes, fees and expenses (including, but not limited to, all
applicable stock transfer, real estate transfer or gains Taxes and including any
penalties, interest and additions to such tax) (“Transaction Taxes”) incurred in
connection with this Agreement and the transactions contemplated hereby shall be
borne by Buyer, to the extent that Buyer is legally obligated to pay such
Transaction Taxes, and shall be borne by Seller, to the extent Seller is legally
obligated to pay such Transaction Taxes, regardless of whether the tax authority
seeks to collect such Taxes from Seller or Buyer. Buyer and Seller shall
cooperate in timely making and filing all Tax Returns as may be required to
comply with the provisions of laws relating to such Transaction Taxes. Seller
shall prepare all tax filings related to any Transaction Taxes. Fifteen days
prior to making such filings, Seller shall provide to Buyer Seller’s work papers
for Buyer’s review and approval. Ten days prior to the filing date, Buyer shall
provide to Seller approval of such work papers. Buyer shall also be responsible
for (a) administering the payment of such Transaction Taxes, (b) defending or
pursuing any proceedings related thereto and (c) paying any expenses related
thereto. Seller shall give prompt written notice to Buyer of any proposed
adjustment or assessment of any Transaction Taxes with respect to the
transaction, or of any examination of said transaction in a sales, use, transfer
or similar tax audit. In any proceedings, whether formal or informal, Seller
shall permit Buyer to participate and control the defense of such proceeding and
shall take all actions and execute all documents required to allow such
participation. Seller shall not negotiate a settlement or compromise of any
Transaction Taxes without the prior written consent of Buyer, which consent
shall not be unreasonably withheld or delayed.



      Section 11.4. Real and Personal Property Taxes.

All real (including public utility realty tax) and personal property Taxes and
assessments arising with respect to the Assets and the assets of Subsidiary, and
including for this purpose the Pennsylvania Utility Real Property Tax (“PURTA”)
and any similar utility Taxes of any other jurisdiction shall be prorated
between Buyer and Seller based on the relative periods of time the Assets were
owned by each respective party or their respective Affiliates during the fiscal
period for which such Taxes are imposed by the applicable taxing jurisdiction
(as such fiscal period is or may be reflected on the bill rendered by such
taxing jurisdiction, but in the case of Taxes imposed based on the specific day
of ownership of assets, a fiscal period shall be deemed to be the 365 day period
ending with such date). Upon receipt by Buyer of the tax bill, invoice or other
statement regarding such real and personal property Taxes, Buyer shall calculate
the pro rata share of such tax bill, invoice or other statement attributable to
Buyer and Seller. Buyer then shall forward, as soon as practicable, to Seller a
copy of such tax bill, invoice or statement along with the supporting
documentation relating to the calculation of the pro rata share to Seller.
Seller then shall forward to Buyer payment in immediately available funds of its
pro rata share of such Taxes as soon as practicable in advance of the due date
of the tax bill, invoice or statement and in time to avoid the incurrence of
penalties or interest. Upon its receipt of such payment, Buyer will pay the full
amount of the tax bill, invoice or statement to the applicable taxing authority.
In the event Seller first receives a tax bill, invoice or statement relating to
the Assets from a taxing authority, Seller shall immediately forward such tax
bill, invoice or statement to Buyer.



      Section 11.5. Other Taxes.

Except as otherwise provided in Sections 11.3 and 11.4, Seller shall be
responsible for (i) all Taxes (or the non-payment thereof) of Seller and its
Subsidiary for all taxable periods ending on or before the Closing Date and the
portion through the end of the Closing Date for any taxable period that includes
(but does not end on) the Closing Date (“Pre-Closing Tax Period”), (ii) all
Taxes of any member of an affiliated, consolidated, combined or unitary group of
which Seller or any its Subsidiary (or any predecessor of any of the foregoing)
is or was a member on or prior to the Closing Date, including pursuant to
Treasury Regulation §1.1502-6 or any analogous or similar state, local, or
foreign law or regulation, (iii) any and all Taxes of any Person (other than
Seller and its Subsidiary) imposed on Seller or its Subsidiary as a transferee
or successor, by contract or pursuant to any law, rule, or regulation, which
Taxes relate to an event or transaction occurring on or before the Closing, and
(iv) any Taxes of Seller that do not relate to the Business or the Assets
purchased pursuant to this Agreement.



      Section 11.6. Straddle Period.

In the case of any taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”), the amount of any Taxes based on or measured
by income or receipts of Seller and its Subsidiary for the Pre-Closing Tax
Period shall be determined based on an interim closing of the books as of the
close of business on the Closing Date (and for such purpose, the taxable period
of any partnership or other pass-through entity in which Seller or its
Subsidiary holds a beneficial interest shall be deemed to terminate at such
time) and the amount of other Taxes of Seller and its Subsidiary for a Straddle
Period that relates to the Pre-Closing Tax Period shall be deemed to be the
amount of such Tax for the entire taxable period multiplied by a fraction the
numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period.



      Section 11.7. Cooperation on Tax Matters.

Buyer, the Seller and its Subsidiary shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns pursuant to this Article XI and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other Party’s request) the provision of records and information
that are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.

ARTICLE XII.

INDEMNIFICATION



      Section 12.1. Indemnification by Seller.

From and after Closing and subject to the other provisions of this Article XII,
Seller shall indemnify and hold harmless Buyer, its Representatives, Affiliates,
successors and permitted assigns (collectively, the “Buyer Indemnitees”) from
and against any and all Losses actually incurred by a Buyer Indemnitee, and
directly resulting from:

(a) any representations and warranties made by Seller in this Agreement not
being true and correct when made or when required by this Agreement to be true
and correct, or any breach or default by Seller in the performance of its
covenants, agreements, or obligations under this Agreement or the Employee
Agreement required to be performed prior to Closing;

(b) any breach or default by Seller in the performance of its covenants,
agreements, or obligations under this Agreement or the Employee Agreement
required to be performed after Closing;

(c) Seller’s failure to perform or satisfy any of the Retained Liabilities and
all liabilities associated with the Excluded Assets; and

(d) any amount required to be reimbursed by the Business to Chambers Development
Company, Inc. (“Chambers”) pursuant to the third paragraph in Section 4.1 of the
Gas Main Extension Deposit Agreement, dated November 22, 2005, between Chambers
and the Business (the “Main Extension Agreement”) (and any similar successor
provision thereto). Notwithstanding the foregoing, Seller shall not be liable to
the Business for any liabilities or losses under this Section 12.1(d) for any
reimbursements of Project Costs pursuant to the third paragraph in Section 4.1
of the Main Extension Agreement caused by the action or inaction or the
Business’s or Business’ failure to deliver landfill gas in breach of the Firm
Transportation Agreement (the “Transportation Agreement”) between the Business
and PEI Power Corporation.



      Section 12.2. Indemnification by Buyer.

From and after Closing and subject to the other provisions of this Article XII,
Buyer shall indemnify and hold harmless Seller, its Representatives, Affiliates,
successors and permitted assigns (collectively, the “Seller Indemnitees”) from
and against any and all Losses actually incurred by a Seller Indemnitee, and
directly resulting from:

(a) any representations and warranties made by Buyer in this Agreement not being
true and correct when made or when required by this Agreement to be true and
correct, or any breach or default by Buyer in the performance of its covenants,
agreements, or obligations under this Agreement or the Employee Agreement
required to be performed prior to Closing;

(b) any breach or default by Buyer in the performance of its covenants,
agreements, or obligations under this Agreement or the Employee Agreement
required to be performed after Closing; and

(c) the Assumed Liabilities.



      Section 12.3. Limitations on Seller’s Liability.

Notwithstanding anything to the contrary in this Agreement, the liability of
Seller under this Agreement and any documents delivered in connection herewith
or contemplated hereby shall be limited as follows:

(a) IN NO EVENT SHALL SELLER BE LIABLE TO THE BUYER INDEMNITEES FOR ANY
EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE
DAMAGES; provided, however, that if Buyer is held liable to a third party for
any of such damages and Seller is obligated to indemnify Buyer for the matter
that gave rise to such damages, then Seller shall be liable for, and obligated
to reimburse Buyer for, such damages.

(b) Except as provided below, the representations and warranties of Seller set
forth in this Agreement shall survive the Closing until the first anniversary of
the Closing Date; provided however, that (i) the representations and warranties
set forth in Section 5.2 (Authority Relative to this Agreement and Binding
Effect), Section 5.5 (Title to Assets; Encumbrances), and Section 5.17 (Brokers)
shall survive indefinitely, and (ii) representations and warranties set forth in
Section 5.9 (Taxes) shall survive for a period equal to the applicable statute
of limitations for the taxable year for each Tax. The other terms of this
Agreement and the agreements delivered in connection herewith shall survive the
Closing. All representations and warranties, covenants and agreements of Seller
under this Agreement and the indemnities granted by Seller in Section 12.1 shall
terminate at 5:00 p.m., East Coast time, on the applicable survival termination
date set forth above; provided, however, that such indemnities shall survive
with respect only to any specific matter that is the subject of a proper Claim
Notice delivered in good faith in compliance with the requirements of this
Section 12.3 until the earlier to occur of (i) the date on which a final
nonappealable resolution of the matter described in such Claim Notice has been
reached, including the determination of all related Losses, if any, regardless
of when such Losses are finally determined or (ii) the date on which the matter
described in such Claim Notice has otherwise reached final resolution, including
the determination of all related Losses, if any, regardless of when such Losses
are finally determined. In no event shall any amounts be recovered from Seller
under Section 12.1 or otherwise for any matter for which a Claim Notice is not
delivered to Seller prior to the close of business on the applicable expiration
date set forth above.

(c) Notwithstanding anything to the contrary in this Agreement, in no event
shall Seller indemnify the Buyer Indemnitees, or be otherwise liable in any way
whatsoever to the Buyer Indemnitees, for any Losses otherwise subject to
indemnification by Seller pursuant to Section 12.1(a) (determined after giving
effect to the other provisions of this Section 12.3) until the Buyer Indemnitees
have incurred Losses otherwise indemnifiable pursuant to Section 12.1(a) that in
the aggregate exceed Eight Million Five Hundred Thousand Dollars ($8,500,000)
(the “Deductible”), after which Seller shall then be liable for all Losses
incurred by the Buyer Indemnitees that are indemnifiable pursuant to
Section 12.1(a) in excess of such amount up to the maximum amount set forth in
Section 12.3(d). Losses subject to indemnification by Seller pursuant to
Section 12.1(a) relating to any single breach or series of related breaches by
Seller shall not constitute Losses, and therefore shall not be applied toward
the Deductible or be indemnifiable hereunder, unless such Losses relating to any
single breach or series of related breaches exceed $50,000. For the purposes of
calculating the Deductible, none of the dollar limitations or Material Adverse
Effect qualifiers contained in the representations and warranties of Article V
shall be included in calculating Losses that comprise the Deductible.

(d) Notwithstanding anything to the contrary in this Agreement, in no event
shall Seller indemnify the Buyer Indemnitees, or be otherwise liable in any way
whatsoever to the Buyer Indemnitees, for any Losses otherwise subject to
indemnification by Seller (determined after giving effect to the other
provisions of this Section 12.3) that in the aggregate exceed Fifty Million
Dollars ($50,000,000).

(e) Seller shall have no liability for any claim or Loss (i) that would be
covered by insurance maintained by or for the benefit of Buyer or any Affiliate
of Buyer (including any such insurance coverage applicable to the Business the
benefit of which Buyer would realize if Buyer were to maintain insurance
coverage as is customary for the industry in which the Business is conducted
consistent with the coverage described in Schedule 5.19) or for which Buyer
otherwise recovers payments in respect of such Loss from any other source(s)
(whether in a lump sum or stream of payments) or (ii) that is the type normally
recoverable by the Business through rates and is in fact substantially recovered
by Buyer through rates, provided that Buyer shall have made a good faith effort
to recover any such claim or loss through rates and that such recovery is not
indeterminable due to the terms of any rate settlement agreed to by Buyer, or is
otherwise recovered by Buyer through rates. No cost or expense relating to any
such claim or Loss that is actually recovered on the basis of the foregoing
shall be included in determining the extent of Losses suffered by the Buyer
Indemnitees for purposes of Section 12.3(c) or Section 12.3(d). Buyer agrees to
use its commercially reasonable efforts to give timely and effective written
notice to the appropriate insurance carrier(s) of any occurrence or
circumstances that, in the judgment of Buyer consistent with its customary risk
management practices, appear likely to give rise to a claim against Buyer that
is likely to involve one or more insurance policies of Buyer. Any such notice
shall be given in good faith by Buyer without regard to the possibility of
indemnification payments by Seller under Section 12.1, and shall be processed by
Buyer in good faith and in a manner consistent with its risk management
practices involving claims for which no third party contractual indemnification
is available. Buyer agrees that (x) if it is entitled to receive payment from
Seller for a Loss, and (y) if Buyer has obtained insurance that may cover the
claim or matter giving rise to such Loss, then (z) such insurance shall be
primary coverage and Buyer will make a claim under such insurance (if such claim
can be made in good faith) before enforcing its right to receive payment from
Seller. If at any time subsequent to the receipt by a Buyer Indemnitee of an
indemnity payment from Seller hereunder, such Buyer Indemnitee (or any Affiliate
thereof) receives any recovery, settlement or other similar payment with respect
to the Loss for which it receives such indemnity payment, such Buyer Indemnitee
shall promptly pay to Seller an amount equal to the amount of such recovery,
less any expense incurred by such Buyer Indemnitee (or its Affiliates) in
connection with such recovery, but in no event shall any such payment exceed the
amount of such indemnity payment.

(f) Notwithstanding any language contained in any Related Document (including
deeds and other conveyance documents relating to the Real Property), the
representations and warranties of Seller set forth in this Agreement will not be
merged into any such Related Document and the indemnification obligations of
Seller, and the limitations on such obligations, set forth in this Agreement
shall control. No provision set forth in any such Related Document shall be
deemed to enlarge, alter or amend the terms or provisions of this Agreement.



      Section 12.4. Limitation on Buyer’s Liability.

IN NO EVENT SHALL BUYER BE LIABLE TO THE SELLER INDEMNITEES FOR ANY EXEMPLARY,
PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES;
provided, however, that if Seller is held liable to a third party for any of
such damages and Buyer is obligated to indemnify Seller for the matter that gave
rise to such damages, then Buyer shall be liable for, and obligated to reimburse
Seller for, such damages.



      Section 12.5. Claims Procedure.

(a) All claims for indemnification under Section 12.1 or 12.2, or any other
provision of this Agreement except as otherwise expressly provided in this
Agreement, shall be asserted and resolved pursuant to this Article XII. Any
Person claiming indemnification hereunder is referred to as the “Indemnified
Party” and any Person against whom such claims are asserted hereunder is
hereinafter referred to as the “Indemnifying Party.” In the event that any
Losses are asserted against or sought to be collected from or threatened to be
sought from an Indemnified Party by a third party, including a Governmental
Body, said Indemnified Party shall with reasonable promptness provide to the
Indemnifying Party a Claim Notice. The Indemnifying Party shall not be obligated
to indemnify the Indemnified Party with respect to any such Losses if the
Indemnified Party fails to notify the Indemnifying Party thereof in accordance
with the provisions of this Agreement in reasonably sufficient time so that the
Indemnifying Party’s ability to defend against the Losses is not prejudiced. The
Indemnifying Party shall have 30 days from the personal delivery or receipt of
the Claim Notice (the “Notice Period”) to notify the Indemnified Party
(i) whether or not it disputes the liability of the Indemnifying Party to the
Indemnified Party hereunder with respect to such Losses and/or (ii) whether or
not it desires, at the sole cost and expense of the Indemnifying Party, to
defend the Indemnified Party against such Losses; provided, however, that any
Indemnified Party is hereby authorized prior to and during the Notice Period to
file any motion, answer or other pleading that it shall deem necessary or
appropriate to protect its interests or those of the Indemnifying Party (and of
which it shall have given notice and opportunity to comment to the Indemnifying
Party) and not prejudicial to the Indemnifying Party. In the event that the
Indemnifying Party notifies the Indemnified Party within the Notice Period that
it desires to defend the Indemnified Party against such Losses, the Indemnifying
Party shall have the right to defend all appropriate proceedings, and with
counsel of its own choosing, which proceedings shall be promptly settled or
prosecuted by them to a final conclusion. If the Indemnified Party desires to
participate in, but not control, any such defense or settlement it may do so at
its sole cost and expense. If requested by the Indemnifying Party, the
Indemnified Party agrees to cooperate with the Indemnifying Party and its
counsel in contesting any Losses that the Indemnifying Party elects to contest
or, if appropriate and related to the claim in question, in making any
counterclaim against the Person asserting the third party Losses, or any
cross-complaint against any Person. No claim may be settled or otherwise
compromised without the prior written consent of the Indemnifying Party.

(b) The Indemnified Party shall provide reasonable assistance to the
Indemnifying Party and provide access to its books, records and personnel as the
Indemnifying Party reasonably requests in connection with the investigation or
defense of the Losses. The Indemnifying Party shall promptly upon receipt of
reasonable supporting documentation reimburse the Indemnified Party for
out-of-pocket costs and expenses incurred by the latter in providing the
requested assistance.

(c) With regard to third party claims for which Buyer or Seller is entitled to
indemnification under Section 12.1 or 12.2, such indemnification shall be paid
by the Indemnifying Party upon (i) the entry of an Order against the Indemnified
Party and the expiration of any applicable appeal period or (ii) a settlement
with the consent of the Indemnifying Party, provided that no such consent need
be obtained if the Indemnifying Party fails to respond to the Claim Notice as
provided in Section 12.5(a). Notwithstanding the foregoing but subject to
Section 12.5(a), and provided that there is no dispute as to the applicability
of indemnification, expenses of counsel to the Indemnified Party shall be
reimbursed on a current basis by the Indemnifying Party as if such expenses are
a liability of the Indemnifying Party.



      Section 12.6. Exclusive Remedy.

Except as otherwise provided in Sections 3.2(b), 6.4 or 9.2, the rights,
remedies and obligations of the Buyer Indemnitees and the Seller Indemnitees set
forth in this Article XII will be the exclusive rights, remedies and obligations
of such Persons after the Closing with respect to all post-Closing claims
relating to this Agreement, the events giving rise to this Agreement and the
transactions provided for herein or contemplated hereby or thereby. No
Proceeding for termination or rescission, or claiming repudiation, of this
Agreement may be brought or maintained by either party against the other
following the Closing Date no matter how severe, grave or fundamental any
breach, default or nonperformance may be by one party. Accordingly, the parties
hereby expressly waive and forego any and all rights they may possess to bring
any such Proceeding.



      Section 12.7. Waiver and Release.

Buyer, on behalf of itself and each other Buyer Indemnitee, hereby forever
waives, relieves, releases and discharges the Seller Indemnitees and their
successors and assigns from any and all rights, liabilities, Proceedings
(including future Proceedings) and Losses of any Buyer Indemnitee, whether known
or unknown at the Closing Date, which any Buyer Indemnitee has or incurs, or may
in the future have or incur, arising out of or related to any Assumed Liability.

ARTICLE XIII.

GENERAL PROVISIONS



      Section 13.1. Expenses.

Except as otherwise specifically provided herein, each party will pay all costs
and expenses of its performance of and compliance with this Agreement, provided,
however, that, notwithstanding anything to the contrary contained herein, Buyer
will pay the filing fees associated with the HSR Act.



      Section 13.2. Notices.

All notices, requests and other communications hereunder shall be in writing and
shall be deemed to have been given upon receipt if either (a) personally
delivered with written acknowledgment of such receipt, (b) sent by prepaid first
class mail, and registered or certified and a return receipt requested, as of
the date such receipt indicates by signature, (c) sent by overnight delivery via
a nationally recognized carrier with written acknowledgment of such receipt or
(d) by facsimile with, and as of the date of, completed transmission being
acknowledged:

If to Seller, to:

Southern Union Company

5444 Westheimer Road

Houston, TX 77056

Attention: Julie H. Edwards, SVP and CFO

Telecopier: (713) 989-1166

with a copy (which shall not constitute notice), to:

Southern Union Company

5444 Westheimer Road

Houston, TX 77056

Attention: Monica M. Gaudiosi, SVP and Associate General Counsel

Telecopier: (713) 989-1213

and a copy (which shall not constitute notice) to:

Fleischman and Walsh, L.L.P.
1919 Pennsylvania Avenue, N.W., Suite 600

Washington, D.C. 20006

Attention: Seth M. Warner, Esquire

Telecopier: (202) 265-5706

If to Buyer, to:

UGI Corporation

460 North Gulph Road

King of Prussia, PA 19406

Attention: Robert H. Knauss

Vice President and General Counsel

Facsimile: (610) 992-3258

with a copy (which shall not constitute notice) to:

         
Morgan Lewis & Bockius LLP 1701 Market Street Philadelphia, PA 19103 Attention:
Howard L. Meyers Facsimile: (215) 963-5001
        or at such other address or number as shall be given in writing by a
party to the other party.

Section 13.3.
  Assignment.

This Agreement may not be assigned, by operation of law or otherwise, by any
party hereto without the prior written consent of the other party hereto, such
consent not to be unreasonably withheld; provided, however, in the event of any
such assignment by a party by operation of law without the consent of the other
party as required above, such other party may consent to such assignment after
it has occurred and, in such event, this Agreement and all the provisions hereof
shall be binding upon the Person receiving such assignment by operation of law.
Notwithstanding the foregoing, (a) Seller may assign all or part of its rights
or delegate all or part of its duties under this Agreement, without the prior
written consent of Buyer, to a qualified intermediary chosen by Seller to
structure all or part of the transactions contemplated hereby as a like-kind
exchange of property covered by Section 1031 of the IRC and (b) Buyer may assign
all or part of its rights, but not its obligations, under this Agreement to a
wholly owned subsidiary.



      Section 13.4. Successor Bound.

Subject to the provisions of Section 13.3, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.



      Section 13.5. Governing Law.

The validity, performance, and enforcement of this Agreement and all Related
Documents, unless expressly provided to the contrary, shall be governed by the
laws of the State of New York without giving effect to the principles of
conflicts of law of such state.



      Section 13.6. Cooperation.

Each of the parties hereto agrees to use its commercially reasonable efforts to
take or cause to be taken all action, and to do or cause to be done all things
necessary, proper or advisable under applicable laws, regulations or otherwise,
to consummate and to make effective the transactions contemplated by this
Agreement, including the timely performance of all actions and things
contemplated by this Agreement to be taken or done by each of the parties
hereto.



      Section 13.7. Construction of Agreement.

The terms and provisions of this Agreement represent the results of negotiations
between Buyer and Seller, each of which has been represented by counsel of its
own choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement shall be interpreted and construed in accordance with their usual and
customary meanings, and Buyer and Seller hereby waive the application in
connection with the interpretation and construction of this Agreement of any
rule of law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement shall be interpreted or construed against the party
whose attorney prepared the executed draft or any earlier draft of this
Agreement. It is understood and agreed that neither the specification of any
dollar amount in the representations and warranties contained in this Agreement
nor the inclusion of any specific item in the Schedules or Exhibits is intended
to imply that such amounts or higher or lower amounts, or the items so included
or other items, are or are not material, and none of the parties shall use the
fact of the setting of such amounts or the fact of any inclusion of any such
item in the Schedules or Exhibits in any dispute or controversy between the
parties as to whether any obligation, item or matter is or is not material for
purposes hereof. The word “including” in this Agreement shall mean including
without limitation. Words in the singular shall be held to include the plural
and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof,” “herein,” and “herewith”
and words of similar import shall, unless otherwise stated, be construed to
refer to this Agreement as a whole (including all of the Schedules and Exhibits
hereto) and not to any particular provision of this Agreement, and Article,
Section, paragraph, Exhibit and Schedule references are to the Articles,
Sections, paragraphs, Exhibits and Schedules to this Agreement unless otherwise
specified.



      Section 13.8. Publicity.

Neither party hereto shall issue, make or cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby, or otherwise make any disclosures relating thereto, without
the consent of the other party, such consent not to be unreasonably withheld or
delayed; provided, however, that such consent shall not be required where such
release or announcement is required by applicable law or the rules or
regulations of a securities exchange, in which event the party so required to
issue such release or announcement shall endeavor, wherever possible, to furnish
an advance copy of the proposed release to the other party.



      Section 13.9. Waiver.

Except as otherwise expressly provided in this Agreement, neither the failure
nor any delay on the part of any party to exercise any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise or waiver of any such right, power or privilege preclude any other or
further exercise thereof, or the exercise of any other right, power or privilege
available to each party at law or in equity.



      Section 13.10. Parties in Interest.

This Agreement (including the documents and instruments referred to herein) is
not intended to confer upon any Person, other than the parties hereto and their
successors and permitted assigns, any rights or remedies hereunder provided,
however, that the indemnification provisions in Article XII shall inure to the
benefit of the Buyer Indemnitees and the Seller Indemnitees as provided therein.



      Section 13.11. Section and Paragraph Headings.

The section and paragraph headings in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.



      Section 13.12. Amendment.

This Agreement may be amended only by an instrument in writing executed by the
parties hereto.



      Section 13.13. Entire Agreement.

This Agreement, the Exhibits and Schedules hereto and the documents specifically
referred to herein and the Confidentiality Agreement constitute the entire
agreement, understanding, representations and warranties of the parties hereto,
and supersede all prior agreements, both written and oral, between Buyer and
Seller. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Disclosure of any fact or item in any Schedule referenced by a
particular paragraph or Section in this Agreement shall, should the existence of
the fact or item or its contents be relevant to any other paragraph or Section,
be deemed to be disclosed with respect to that other paragraph or Section
whether or not any explicit cross-reference appears therein; provided, however,
that notwithstanding the foregoing, no disclosures shall be deemed to be
disclosed on Schedule 5.20 except for such disclosures explicitly set forth
thereon or explicitly incorporated by reference into Schedule 5.20.



      Section 13.14. Counterparts.

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.



      Section 13.15. Severability.

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the greatest extent possible.



      Section 13.16. Consent to Jurisdiction.

The parties hereby irrevocably submit to the exclusive jurisdiction of the
courts of the State of New York located in the Borough of Manhattan and the
federal courts of the United States of America located in the Southern District
of the State of New York over any dispute arising out of or relating to this
Agreement or any of the transactions contemplated hereby, and each party
irrevocably agrees that all claims in respect of such dispute or proceeding
shall be heard and determined in such courts. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the venue of any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each party agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.

[signature page to follow]

4

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first written above.

SOUTHERN UNION COMPANY

     
By:
 

 
   
Name:
  Julie H. Edwards

Title: Senior Vice President and Chief Financial Officer

UGI CORPORATION

     
By:
 

 
   
Name:
Title:
  Robert H. Knauss
Vice President and General Counsel

[Signature page to Purchase and Sale Agreement between
Southern Union Company and UGI Corporation]

5